    Case
     Case1:17-cv-00124-LLS
          1:20-mc-00023-EGSDocument
                             Document
                                    125-2
                                      12 Filed
                                          Filed05/22/20
                                                08/28/20 Page
                                                          Page11ofof27
                                                                     79




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION and
THE PEOPLE OF THE STATE OF NEW
YORK, by LETITIA JAMES, Attorney
General of the State of New York,
                  Plaintiffs,
                  v.                    Misc. No.: 1:20-mc-00023-EGS
QUINCY BIOSCIENCE HOLDING
COMPANY, INC., a corporation;           [S.D.N.Y. Case No. 1:17-cv-00124-LLS]
QUINCY BIOSCIENCE, LLC, a limited
liability company;
PREVAGEN, INC., a corporation
d/b/a/ SUGAR RIVER SUPPLEMENTS;
QUINCY BIOSCIENCE
MANUFACTURING, LLC, a limited
liability company; and
MARK UNDERWOOD, individually and as
an officer of QUINCY BIOSCIENCE
HOLDING COMPANY, INC., QUINCY
BIOSCIENCE, LLC, and PREVAGEN,
INC.
                  Defendants.




               FEDERAL TRADE COMMISSION’S REPLY
       TO GEORGETOWN ECONOMIC SERVICES, LLC’S OPPOSITION
         TO MOTION TO COMPEL PRODUCTION OF DOCUMENTS
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page22ofof27
                                                                        79




                                               TABLE OF CONTENTS

I.     DEFENDANTS HAVE WAIVED PROTECTION FOR THE DISCLOSED GES
       ANALYSES........................................................................................................................ 2

       A.        Non-Testifying Expert Protection ........................................................................... 2

       B.        Attorney-Client Privilege and Work Product Protection ........................................ 6

II.    SUBJECT MATTER WAIVER IS APPROPRIATE AS A MATTER OF FAIRNESS ... 8

       A.        Appropriate Legal Standard .................................................................................... 9

       B.        Defendants’ Use of the GES Analyses Warrants a Finding of Subject Matter
                 Waiver ................................................................................................................... 11

III.   THE FTC’S SUBPOENA IS NOT UNDULY BURDENSOME..................................... 14

IV.    THE MOTION SHOULD NOT BE TRANSFERRED TO THE SOUTHERN DISTRICT
       OF NEW YORK ............................................................................................................... 19

V.     CONCLUSION ................................................................................................................. 22




                                                                   i
          Case
           Case1:17-cv-00124-LLS
                1:20-mc-00023-EGSDocument
                                   Document
                                          125-2
                                            12 Filed
                                                Filed05/22/20
                                                      08/28/20 Page
                                                                Page33ofof27
                                                                           79




                                             TABLE OF AUTHORITIES

Cases
*Banneker Ventures, LLC v. Graham,
  253 F. Supp. 3d 64 (D.D.C. 2017) ............................................................................................ 10

Chubb Integrated Sys. Ltd. v. Nat’l Bank of Wash.,
 103 F.R.D. 52 (D.D.C. 1984) ...................................................................................................... 6

City of Capitola v. Lexington Ins. Co.,
  No. 12-3428 LHK (PSG), 2013 WL 1087491 (N.D. Cal. Mar. 13, 2013).................................. 3

Commonwealth Land Title Ins. Co. v. Sun Valley Credit, LLC,
 No. 1:13-CV-00113-EJL, 20015 WL 807055 (D. Idaho Feb. 26, 2015) .................................... 3

Eidos Display, LLC v. Chunghwa Picture Tubes, Ltd.,
  296 F.R.D. 3 (D.D.C. 2013) .................................................................................................... 4, 5

Fairholme Funds, Inc. v. FHFA,
  No. 1:13-CV-1053-RCL, 2019 WL 5864595 (D.D.C. Nov. 8, 2019) ...................................... 18

*FDIC v. Galan-Alvarez,
  15 Misc. 752 (CRC), 2015 WL 5602342 (D.D.C. Sept. 4, 2015) ....................................... 19, 21

Flanagan v. Wyndham Int'l Inc.,
  231 F.R.D. 98 (D.D.C. 2005) .................................................................................................... 14

FTC v. Staples, Inc.,
  No. 15-2115 (EGS), 2016 WL 4194045 (D.D.C. Feb. 26, 2016) ....................................... 15, 18

Google, LLC v. Fortress Inv. Grp. LLC,
 No. 20 Misc. 132 (KPF), 2020 WL 1304039 (S.D.N.Y. Mar. 17, 2020).................................. 20

Hood v. City of Chicago,
 No. 1:19-mc-00123(APM), 2019 WL 5295169 (D.D.C. Oct. 18, 2019) .................................. 21

HT S.R.L. v. Velasco,
 15 Misc. 664 (RBW), 2015 WL 13759884 (D.D.C. Nov. 13, 2015) ........................................ 20

*Hughes v. Abell,
  No. 09-0220 (JDB), 2012 WL 13054819 (D.D.C. Mar. 7, 2012) ....................................... 10, 11

In re Denture Cream Prods. Liab. Litig.,
  292 F.R.D. 120 (D.D.C. 2013) .................................................................................................. 14


                                                                  ii
          Case
           Case1:17-cv-00124-LLS
                1:20-mc-00023-EGSDocument
                                   Document
                                          125-2
                                            12 Filed
                                                Filed05/22/20
                                                      08/28/20 Page
                                                                Page44ofof27
                                                                           79




In re Martin Marietta Corp.,
  856 F.2d 619 (4th Cir. 1988) ..................................................................................................... 13

*In re Morning Song Bird Food Litig.,
  No. 12cv1592 JAH(RBB), 2015 WL 12791470 (S.D. Cal. Jan. 23, 2015) ............................ 2, 3

In re Sealed Case,
  676 F.2d 793 (D.C. Cir. (1982) ................................................................................................... 6

In re UBS Fin. Servs., Inc. of Puerto Rico Sec. Litig.,
  113 F. Supp. 3d 286 (D.D.C. 2015) .......................................................................................... 21

Jones v. Celebration Cruise Operator, Inc.,
  No. 11–61308–CIV, 2012 WL 1029469 (S.D. Fla. March 26, 2012)......................................... 4

Judicial Watch, Inc. v. Valle Del Sol, Inc.,
  307 F.R.D. 30 (D.D.C. 2014) .................................................................................................... 20

Millennium TGA, Inc. v. Comcast Cable Comm. LLC,
 286 F.R.D. 8 (D.D.C. 2012) ...................................................................................................... 18

Murray v. Southern Route Maritime, S.A.,
 No. C12-185RSL, 2014 WL 1671581 (W.D. Wash. Apr. 28, 2014) .......................................... 3

Northrop Corp. v. McDonnell Douglas Corp.,
 751 F.2d 395 (D.C. Cir. 1984) .................................................................................................. 17

*U.S. Dep’t of Treas. v. Pension Benefit Guar. Corp.,
  301 F.R.D. 20 (D.D.C. 2014) .............................................................................................. 14, 17

U.S. Dep’t of Treas. v. Pension Benefit Guar. Corp.,
  351 F. Supp. 3d 140 (D.D.C. 2018) .......................................................................................... 18

*US Airline Pilots Ass’n v. Pension Benefit Guar. Corp.,
  274 F.R.D. 28 (D.D.C. 2011) .................................................................................................. 6, 9

Wultz v. Bank of China, Ltd.,
 304 F.R.D. 38 (D.D.C. 2014) .................................................................................................... 22

XY, LLC v. Trans Ova Genetics, L.C.,
  307 F.R.D. 10 (D.D.C. 2014) .............................................................................................. 19, 22

Zeiger v. WellPet LLC,
  No. 17-cv-04056-WHO, 2018 WL 10151156 (N.D. Cal. Apr. 10, 2018) .................................. 2



                                                                  iii
           Case
            Case1:17-cv-00124-LLS
                 1:20-mc-00023-EGSDocument
                                    Document
                                           125-2
                                             12 Filed
                                                 Filed05/22/20
                                                       08/28/20 Page
                                                                 Page55ofof27
                                                                            79




Other Authorities
Charles A. Wright, 8 Fed. Prac. & Proc. § 2016.2 (3d ed., 2010 update) ...................................... 9

Rules
Fed. R. Civ. P. 26(b)(1)................................................................................................................. 15

Fed. R. Civ. P. 45(d)(3)(A)(iv) ..................................................................................................... 14

Fed. R. Evid. 502 Addendum to Comm. Note ................................................................................ 9

Fed. R. Evid. 502 Advisory Comm. Note ................................................................................. 7, 12

Fed. R. Evid. 502(a) ........................................................................................................................ 9




                                                                      iv
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page66ofof27
                                                                        79




       For all the sound and fury in the opposition brief by Georgetown Economic Services,

LLC (“GES”), it fails utterly to counter the FTC’s argument that Defendants waived the

protection afforded non-testifying experts under Federal Rule of Civil Procedure 26(b)(4)(D) by

providing copies of GES’s work to the FTC during settlement discussions, by including the

results of one analysis in a manuscript posted on Defendants’ website, and by relying on that

manuscript in their motion to dismiss Plaintiffs’ complaint. Nor does the enactment of Federal

Rule of Evidence 502, over which much ado is made, save Defendants from the consequences of

their strategic decision to insert the GES analyses into this case: a subject matter waiver that

entitles the FTC, as a matter of fairness, to the context and proper understanding of the disclosed

GES work.

       GES’s extraordinary request to quash the entire subpoena as unduly burdensome also

lacks merit, relying on inaccurate assertions that the requested documents have already been

produced by Defendants and an overstatement of the volume of documents that would need to be

reviewed. Moreover, any burden to GES is outweighed by the importance of the discovery to the

core issue of the FTC’s case and the high stakes to consumers who have already spent well over

$165 million for a product the FTC alleges is wholly ineffective.

       Finally, the Court should not transfer the case to the Southern District of New York. The

instant motion presents discrete legal issues separate from the merits of the underlying case that

the issuing court has not previously addressed. Transfer would delay resolution of the motion

and potentially necessitate another extension of the fact discovery deadline, currently set for July

31, 2020. All parties involved in this proceeding have a presence in this District, and the issues

now have been fully briefed before this Court.




                                                 1
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page77ofof27
                                                                        79




       The Court, therefore, should grant the FTC’s motion and compel production of the

documents sought by the FTC’s subpoena.

I.     DEFENDANTS HAVE WAIVED PROTECTION FOR THE DISCLOSED GES
       ANALYSES

       A.      Non-Testifying Expert Protection

       GES cites no case law to counter the FTC’s argument that Defendants waived the

protection afforded non-testifying experts under Federal Rule of Civil Procedure 26(b)(4)(D).

Instead, without addressing waiver, GES describes the differences in protection afforded

testifying and non-testifying experts under Rule 26, and states that, given the greater protection

afforded non-testifying experts, it would be “illogical” to allow the FTC more discovery from

GES than from Defendants’ testifying experts. Opp’n (Dkt. 4) at 15-16. Having failed to rebut

or even address the controlling law, GES then skips ahead, arguing that, should the Court find

waiver, the scope of the waiver should be limited.

       GES’s discussion of the differences in protection afforded testifying and non-testifying

experts does nothing to rebut the FTC’s argument that Defendants have waived the protection

afforded non-testifying experts. As the FTC established in its motion, numerous courts have

found that the protections of Rule 26(b)(4)(D) are subject to waiver. See, e.g., Zeiger v. WellPet

LLC, No. 17-cv-04056-WHO, 2018 WL 10151156, at *2-3 (N.D. Cal. Apr. 10, 2018) (consulting

expert protection waived where party referenced testing results in complaint and relied on results

in overcoming motion to dismiss); In re Morning Song Bird Food Litig., No. 12cv1592

JAH(RBB), 2015 WL 12791470, at *7 (S.D. Cal. Jan. 23, 2015) (consulting expert protection for

reports waived where defendants voluntarily disclosed the contents of the reports to authorities

and attached a letter discussing and summarizing one report to their motion to dismiss); City of

Capitola v. Lexington Ins. Co., No. 12-3428 LHK (PSG), 2013 WL 1087491, at *1-2 (N.D. Cal.


                                                 2
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page88ofof27
                                                                        79




Mar. 13, 2013) (fairness mandated subject matter waiver entitling defendant to entire

investigatory file of plaintiff’s expert consultant where plaintiff had disclosed to defendant only

certain documents pertaining to consultant’s analysis and conclusions in order to support its

position).

       Indeed, with regard to waiver, the protection afforded non-testifying experts is no

different from any other privilege or protection. There is “no persuasive reason why the non-

testifying expert privilege should be maintained despite a knowing and intelligent disclosure

when virtually every other privilege, including the attorney-client privilege and work product

protections, are subject to waiver.” In re Morning Song Bird Food Litig., 2015 WL 12791470, at

*7 (quotation and citation omitted). Thus, “if the facts known or opinions held by a non-

testifying expert are intentionally disclosed or used in a way that is contrary to the purpose of the

privilege, waiver may apply.” Murray v. Southern Route Maritime, S.A., No. C12-185RSL, 2014

WL 1671581, at *1 (W.D. Wash. Apr. 28, 2014).

       As set forth in the FTC’s motion, Defendants used the GES analyses in a manner contrary

to the purpose of the protection by disclosing those analyses in settlement talks, by posting one

of the analyses on their website, and, most significantly, by using that analysis in litigation to

support their motion to dismiss. Defendants thus have waived the protections afforded non-

consulting experts by Rule 26(b)(4)(D).1



1
  Defendants make much of the fact that the FTC has not attempted to obtain discovery of GES’s
materials by showing “exceptional circumstances” under Rule 26(b)(4)(D)(ii). See Opp’n at 11-
14. The FTC, however, is not required to show such circumstances, as waiver forms an
independent basis on which to obtain the discovery it seeks. None of the cases cited by the FTC
permitting discovery after finding waiver of the protection under Rule 26(b)(4)(D) required an
additional showing of exceptional circumstances. See also Commonwealth Land Title Ins. Co. v.
Sun Valley Credit, LLC, No. 1:13-CV-00113-EJL, 20015 WL 807055, at *9 (D. Idaho Feb. 26,
2015) (“[T]he party seeking to discover facts or opinions held by a non-testifying expert must …
prove the existence of exceptional circumstances or waiver.”) (emphasis added); Jones v.
                                                  3
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page99ofof27
                                                                        79




       Having failed to address the Commission’s waiver argument, Defendants contend that,

should the Court find waiver, the scope of the waiver should be limited. GES’s opposition relies

heavily on this Court’s decision in Eidos Display, LLC v. Chunghwa Picture Tubes, Ltd., 296

F.R.D. 3 (D.D.C. 2013), while completely disregarding three major differences between the facts

underlying that ruling and the facts of this case. In Eidos, the defendant claimed that the

plaintiffs had waived the protection for non-testifying experts by using an expert’s declaration as

support for two pleadings. Id. at 7. The Court, after examining competing lines of authority

regarding waiver and Rule 26(b)(4)(D), found that, to the extent the plaintiffs had waived

anything, they had waived only the expert’s declaration itself. Id. at 8.

       The facts of Eidos are distinguishable from the instant matter in three critical respects.

First, the Court noted that it was electing to follow the line of cases that had not found waiver

“especially given the limited extent” of the plaintiffs’ reliance on the expert’s declaration in its

brief. Id. Second, the Court noted that the defendant—the party seeking discovery—had been

primarily responsible for bringing the expert’s work into the case to that point, having cited the

declaration many more times in its brief than the plaintiffs. Id. at 5, 8. Third, the Court found

that the defendant’s continued effort to take the expert’s deposition despite the plaintiffs’

willingness to delete their references to the declaration in their brief suggested that the

defendant’s true purpose was to depose the expert on issues unrelated to those for which his

declaration had been submitted. Id. at 9.




Celebration Cruise Operator, Inc., No. 11–61308–CIV, 2012 WL 1029469, at *3 (S.D. Fla.
March 26, 2012) (“[E]ven if the Court were to find that Dr. Figuereo's proposed treatment were
covered by Rule 26(b)(4), extraordinary circumstances and waiver each independently would
mandate disclosure of any records Dr. Figuereo may possess on which he relied . . . .”).
                                                  4
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page10
                                                                  10ofof27
                                                                         79




       By contrast, Defendants in the instant case have repeatedly and publicly relied on the

GES analyses, going so far as to post a GES analysis on their own website and attaching it to

their motion to dismiss, arguing that the results show the Madison Memory Study proves the

Prevagen products’ efficacy and substantiates their advertising claims. See Opp’n at 5

(challenged advertising claim that efficacy of Defendants’ product is clinically proven to

improve memory “largely (although not entirely)” based on the findings of the Madison Memory

Study). Additionally, in this case, unlike in Eidos, it is the party opposing discovery—

Defendants—who used the disclosed material in the underlying case. Finally, the FTC does not

seek discovery on issues unrelated to the underlying case, but rather asks for GES’s information

relating directly to human clinical studies involving the sole active ingredient in the product that

Defendants claimed was “clinically proven” to improve memory and provide other cognitive

benefits. Those are the very claims at issue in the underlying case. While the two GES analyses

involved data from the Madison Memory Study, any work GES may have done on other studies

of the same product would have direct bearing on the credibility of the disclosed GES analyses

and their value as evidence on the central question of whether the product works as claimed. The

Madison Memory Study results cannot be fairly viewed in isolation and without regard to

potentially contradictory evidence from other studies.2




2
  The Court in Eidos did note that “while it is unclear whether Rule 26(b)(4)(D) is even subject
to waiver, the general trend in other districts has been to find that it is not.” Eidos, 296 F.R.D. at
7. The Court, however, ultimately did not decide the issue of whether a party could waive
protection for a non-testifying expert. Rather, after acknowledging a line of contrary authority
holding that a party could waive protection for a consulting expert, the Court found that those
“cases do not call for waiver in the precise circumstances presented here.” Id. at 8. The Court
also noted “the uncertain state of the law with respect to waiver and Rule 26(b)(4)(D)” in finding
that, if the plaintiffs had waived anything, they had waived only the expert witness’s declaration.
Id.
                                                  5
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page11
                                                                  11ofof27
                                                                         79




       Eidos, therefore, does not support Defendants’ contention that the Court should limit the

scope of the waiver in this case. As discussed more fully infra in Section III, courts finding

waiver apply Federal Rule of Evidence 502 and relevant case law to the specific facts of the

matter before them to determine the scope of the waiver. In this case, where Defendants have

sought to use GES’s analyses to advance their position in the underlying litigation, the waiver as

a matter of fairness should extend to undisclosed communications and information concerning

GES’s work in order to allow the FTC to place the GES results in context.

       B.      Attorney-Client Privilege and Work Product Protection

       GES attempts to avoid the indisputable fact that Defendants waived work product

protection for the disclosed GES analyses by focusing only on the issue of attorney-client

privilege. Specifically, GES states that it couldn’t have waived the attorney-client privilege

because the disclosed analyses did not contain legal advice. Opp’n at 20. GES then moves on to

discuss waiver in the context of settlement without addressing waiver of work product

protection. The FTC, however, contends that the disclosures at issue waived work product

protection for the GES analyses. Indeed, GES concedes as much by stating earlier in its brief

that the documents sought by the FTC’s subpoena “are protected by the work product doctrine

because they were generated by GES in its capacity as a consulting expert . . . .” Id. at 18. See

also US Airline Pilots Ass’n v. Pension Benefit Guar. Corp., 274 F.R.D. 28, 30 (D.D.C. 2011)

(rejecting party’s argument that disclosed report did not constitute work product because it did

not contain privileged information but rather set forth only facts and summarized findings).

       The law is clear that a party who uses work product in a manner contrary to the purpose

of the doctrine, including by disclosing it to an adversary, waives its protection. See In re Sealed

Case, 676 F.2d 793, 817-18 (D.C. Cir. (1982); Chubb Integrated Sys. Ltd. v. Nat’l Bank of

Wash., 103 F.R.D. 52, 67 (D.D.C. 1984) (“Voluntary disclosure to an adversary waives both the
                                                 6
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page12
                                                                  12ofof27
                                                                         79




attorney-client and work-product privileges.”). GES’s analyses were work product, and

Defendants waived protection for those materials by disclosing them to the FTC and, in the case

of one of the analyses, even filing it with the court as part of their motion to dismiss and posting

it on their website.

        GES also argues in this context that the Court should not find waiver based on disclosure

in the context of settlement discussions. GES, however, fails to refute, or even address, the

FTC’s argument that courts can and have found waiver based on disclosure of protected

materials to an adversary in the context of settlement negotiations. Rather, it states only that the

courts in the FTC’s cited cases did not find a broad subject matter waiver, noting as support that

the cases were decided before the enactment of Federal Rule of Evidence 502. GES again

misses the point of the FTC’s argument in this regard and misconstrues the applicability of Rule

502. The FTC cited the cases at issue to support the proposition that courts can and do find

waivers in the settlement context, and those cases remain good law regarding that issue.

Furthermore, Defendants’ references to Rule 502 are irrelevant, as that rule has no effect on

whether a waiver of privilege or protection occurred. Rather, it comes into play only following a

finding of waiver and serves to govern the scope of that waiver. “The rule makes no attempt to

alter federal or state law on whether a communication or information is protected under the

attorney-client privilege or work-product immunity as an initial matter.” Fed. R. Evid. 502

Advisory Comm. Note. Thus, the fact that the cases cited by the FTC were decided before Rule

502’s enactment is irrelevant with regard to their holdings concerning whether a waiver was

effected.

        Finally, the Commission notes that Defendants’ argument regarding waiver in the

settlement context does nothing to rebut the FTC’s argument that Defendants waived protection



                                                  7
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page13
                                                                  13ofof27
                                                                         79




for one of the two GES analyses by filing it with the trial court in support of their motion to

dismiss and by posting it on their website. The Court thus could, and should, find waiver for that

analysis on those wholly separate grounds.3

       Based on the arguments set forth in the Commission’s motion, therefore, the Court

should find that Defendants waived protection for the GES analyses by providing the analyses

during settlement discussions, in their advertising, and in litigation. Once the Court has found a

waiver, it should look to Rule 502 and determine that the facts of this case warrant a finding of

subject matter waiver, as articulated below.

II.    SUBJECT MATTER WAIVER IS APPROPRIATE AS A MATTER OF
       FAIRNESS

       GES argues against a finding of subject matter waiver by noting throughout its brief that

certain cases cited by the FTC for issues other than subject matter waiver did not find such a

waiver. As set forth below, however, application of the relevant law to the facts of this case—

where Defendants have used the results of the GES analyses to advance their position in

litigation—warrants a finding that, as a matter of fairness, the FTC is entitled to all documents

relating to GES’s clinical study work for Defendants and, most critically, to all of the analyses

GES performed on the Madison Memory Study.

       GES also argues, incorrectly, that the cases cited by the FTC that pre-date Rule 502’s

enactment in 2008 are no longer good law. As stated by a court in this District: “Although Rule



3
  The FTC notes as well that, even if the Court were to find that Defendants did not waive
protection for the second GES analysis (the “SUR-Analysis”) by disclosing it during settlement
discussions, Defendants’ use of the first GES analysis effected a waiver for all information
concerning GES’s work regarding the Madison Memory Study data, including the SUR-
Analysis. As explained infra in Section III, once Defendants shared one GES analysis with
Plaintiff, the court, and the public, the FTC became entitled, as a matter of fundamental fairness,
to discover information relating to all GES work concerning the same subject matter, i.e., all
analyses that GES performed on the same data from the same study.
                                                 8
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page14
                                                                  14ofof27
                                                                         79




502 adjusts the mechanism for subject-matter waiver in cases of both inadvertent and deliberate

disclosure, it ‘does not alter the substantive law regarding when a party’s strategic use in

litigation of otherwise privileged information obliges that party to waive the privilege regarding

other information concerning the same subject matter.’” US Airline Pilots Ass’n, 274 F.R.D. at

32 (quoting Fed. R. Evid. 502 Addendum to Comm. Note) (emphasis added). Therefore,

contrary to GES’s repeated assertions, pre-Rule 502 case law addressing subject matter waiver in

the context of a party’s strategic use of protected material—as occurred in this matter—is still

good law. See US Airline Pilots Ass’n, 274 F.R.D. at 33, n.2 (parties’ arguments involving pre-

Rule 502 law still relevant, as “Rule 502 did not change the substantive law regarding subject-

matter waiver where privileged material is used strategically”).

       A.      Appropriate Legal Standard

       Once a court finds that a waiver has occurred, it looks to Federal Rule of Evidence 502 to

determine the waiver’s scope. US Airline Pilots Ass’n, 274 F.R.D. at 31. Rule 502 provides that

a waiver extends to undisclosed communications or information only if:

       (1) the waiver is intentional;

       (2) the disclosed and undisclosed communications or information concern the same

       subject matter; and

       (3) they ought in fairness to be considered together.

Fed. R. Evid. 502(a).

       Under Rule 502, “subject-matter waiver is appropriate as a matter of fairness where ‘the

privilege holder seeks to use the disclosed material for advantage in the litigation but to invoke

the privilege to deny its adversary access to additional materials that could provide an important

context for proper understanding of the privileged materials.’” US Airline Pilots Ass’n, 274

F.R.D. at 32 (quoting Charles A. Wright, 8 Fed. Prac. & Proc. § 2016.2 (3d ed., 2010 update)).
                                                 9
      Case
       Case1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                               Document
                                      125-2
                                        12 Filed
                                            Filed05/22/20
                                                  08/28/20 Page
                                                            Page15
                                                                 15ofof27
                                                                        79




Accordingly, multiple courts in this District applying Rule 502 have found that fairness compels

a finding of subject matter waiver where a party uses privileged material to gain a tactical

advantage in litigation. See, e.g., Banneker Ventures, LLC v. Graham, 253 F. Supp. 3d 64

(D.D.C. 2017); Hughes v. Abell, No. 09-0220 (JDB), 2012 WL 13054819 (D.D.C. Mar. 7, 2012).

In Banneker, the plaintiff sought memoranda of interviews conducted by a law firm hired by the

defendant, Washington Metropolitan Area Transit Authority (WMATA), to investigate the

conduct that eventually became the subject of plaintiff’s suit. Banneker, 253 F. Supp. 3d at 68-

69. The law firm produced a report that included multiple references and citations to the

memoranda, and WMATA subsequently released the report to the public. Id. at 69, 73. The

court found that WMATA had intentionally waived attorney-client privilege as to the report and

that the report and undisclosed memoranda concerned the same subject matter. Id. at 73-74. The

court then found that fairness dictated that the waiver extended to the interview memoranda, as

WMATA’s disclosure of some materials evinced a failure to zealously protect all of them. Id. at

74. The court stated:

               WMATA has also used the Biondi Report to its advantage in this
               litigation. Fairness dictates that if WMATA is able to use the Biondi
               Report and facts disclosed in that report to support its claims and
               defenses, then [plaintiff] is entitled to the remaining facts and
               information contained in the interview memoranda that were not
               included in the Biondi Report. The intent of subject matter waiver
               is to prevent a party from selectively disclosing information and
               documents that would otherwise be privileged to gain an advantage.

Id.

       In Hughes v. Abell, the court found that the plaintiff had waived privilege as to all of his

communications with a law firm by disclosing certain information relating to those

communications in a declaration filed with the court. Hughes, 2012 WL 13054819, at *4-6. The

court found that subject matter waiver was appropriate because it would have been unfair to the

                                                10
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page16
                                                                  16ofof27
                                                                         79




defendant for the plaintiff to disclose only some of his communications with the law firm

regarding his understanding of a transaction. Id. at *5. Additionally, the court found that “the

danger of prejudice to [the defendant] from selective disclosure is ample because the disclosure

was made in a declaration intended to convince this Court to deny [the defendant’s] motion for

summary judgment.” Id. The court therefore ruled that “in fairness to all parties and consistent

with Rule 502, the entirety of the communications should be considered together in order to

prevent a selective and misleading presentation of this highly relevant evidence.” Id. (quotations

omitted).

        B.      Defendants’ Use of the GES Analyses Warrants a Finding of Subject Matter
                Waiver

        Defendants’ use of the GES analyses in this matter satisfies the requirements of Rule 502

for a subject matter waiver. First, there can be no doubt that Defendants intentionally disclosed

the results of the analyses to the FTC in settlement negotiations and directly injected the results

of one of those analyses into the litigation by relying on it in their motion to dismiss the

Plaintiffs’ case.

        Second, the disclosed and undisclosed communications or information here concern the

same subject matter. Defendants selectively disclosed two of the GES’s analyses of the data

from the Madison Memory Study. The FTC subpoena requests relate directly to all of the work

GES performed in analyzing the Madison Memory Study and any analysis GES conducted on

data from other studies looking at the same active ingredient for the same memory and cognitive

benefits. Request No. 2, for example, seeks, “[c]oncerning the Madison Memory Study, all

documents concerning any statistical analysis of any data performed or reviewed by the

Company.” See Ex. C attached to Decl. of Michelle Rusk Submitted in Supp. of FTC’s Mot. to

Compel (Dkt. 1) at 1 (emphasis added). Similarly, Request No. 4 calls for “[a]ll communications


                                                 11
      Case
       Case1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                               Document
                                      125-2
                                        12 Filed
                                            Filed05/22/20
                                                  08/28/20 Page
                                                            Page17
                                                                 17ofof27
                                                                        79




with any outside entity or person concerning the Madison Memory Study (including but not

limited to any analyses of results or data of such study).” Id. at 3 (emphasis added). These

documents relate directly to the subject matter of the disclosed documents: GES’s work

analyzing the results of the Madison Memory Study, the human clinical study upon which

Defendants rely to support the Prevagen products’ efficacy and “clinically proven” advertising

claims. GES devotes much of its argument with respect to subject matter waiver to the

contention that the FTC is not entitled to documents relating to any human clinical study other

than the Madison Memory Study, as requested by Request No. 5. See Opp’n at 25-29. The FTC

disagrees, as both the disclosed documents and the documents sought by Request No. 5 concern

GES’s work regarding human clinical studies involving the same ingredient for the same

memory and cognitive benefits. In any case, however, Defendants cannot credibly argue that the

documents concerning the Madison Memory Study requested in the subpoena do not relate to the

subject matter of the disclosed GES analyses.

       Finally, the disclosed and undisclosed materials in this case ought in fairness to be

considered together “in order to prevent a selective and misleading presentation of evidence to

the disadvantage of the adversary.” Fed. R. Evid. 502, Advisory Comm. Note. The work that

GES performed for Defendants is critical to assessing whether Defendants have substantiated

their marketing campaign that Prevagen, a jellyfish protein supplement, improves memory and

provides other cognitive benefits. That question is the core issue in the underlying case. The

FTC’s subpoena seeks documents related to the scope of work performed by GES and the full

extent of analyses GES conducted on data from the Madison Memory Study – a study that

Defendants themselves admit is the primary piece of support on which they rely for the

challenged claims. Opp’n at 5.



                                                12
      Case
       Case1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                               Document
                                      125-2
                                        12 Filed
                                            Filed05/22/20
                                                  08/28/20 Page
                                                            Page18
                                                                 18ofof27
                                                                        79




       The FTC cannot adequately assess the Madison Memory Study results on which the

Defendants base their case without a full understanding of how many different ways GES

manipulated the data in search of the results Defendants desired. The Complaint contends that

the Madison Memory Study, as originally designed and conducted, showed no benefit of

Prevagen over placebo, and that it was not until Defendants engaged in extensive post hoc slicing

and dicing of different subsets of the data that they identified a few isolated outcomes that appear

to be positive, amid a much larger majority of negative outcomes. Compl. ¶¶ 28-29.

       Defendants have selectively shared what are presumably the two most favorable GES

analyses of a subset of data from the Madison Memory Study. However, they have provided no

information on the scope of analyses that GES performed on the study data as a whole, on

various subsets of the data, or on the different methodologies it applied. Without a complete

picture of just how extensively GES mined the Madison Memory Study for favorable results, the

FTC cannot assess whether the selected results are truly positive, or merely a matter of chance.4

       Having disclosed some of GES’s work reanalyzing the Madison Memory Study in order

to gain a strategic advantage in the underlying litigation, Defendants cannot now claim that the

related documents the FTC seeks are protected. The FTC is entitled to discovery of those

documents as a matter of fairness to put the disclosed GES results in proper context.




4
  Even if the Court were to find that the subject matter waiver here does not extend to any
documents protected by the attorney-client privilege or opinion work product, it still should find
that the waiver encompasses GES’s factual work product: specifically, the results of GES’s
analyses of data from human clinical trials, including the Madison Memory Study, relating to the
efficacy of Defendants’ products. Such material constitutes pure fact work product, severable
from any attorney mental impressions, opinions, or theories. See In re Martin Marietta Corp.,
856 F.2d 619, 625 (4th Cir. 1988) (stating that, while “non-opinion work product necessarily will
be reflective of a counsel’s approach,” a distinction can be made between non-opinion work
product and “pure mental impressions severable from the underlying data”).


                                                13
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page19
                                                                  19ofof27
                                                                         79




III.   THE FTC’S SUBPOENA IS NOT UNDULY BURDENSOME

       GES contends that the Court should quash or modify the subpoena pursuant to Federal

Rule of Civil Procedure 45 because it imposes an undue burden on GES. Fed. R. Civ. P.

45(d)(3)(A)(iv). At no point during the meet and confer process, however, did GES raise this

objection or propose any modifications to narrow the scope of documents requested. Instead,

GES took the position from the start that it would not comply with any part of the FTC’s

subpoena on privilege grounds. The FTC rejects the contention that its subpoena is unduly

burdensome. At its core, the five production requests are limited to documents and

communications about one project conducted by three GES employees on behalf of Defendants.5

GES has failed to meet its burden to justify the requested relief.

       As this Court has recognized, the party seeking to quash a subpoena bears the burden of

demonstrating why such relief is warranted. U.S. Dep’t of Treas. v. Pension Benefit Guar.

Corp., 301 F.R.D. 20, 25 (D.D.C. 2014); In re Denture Cream Prods. Liab. Litig., 292 F.R.D.

120, 123 (D.D.C. 2013). That burden is particularly heavy when the party is seeking to quash

the subpoena in its entirety. U.S. Dep’t of Treas., 301 F.R.D. at 28. “The quashing of a

subpoena is an extraordinary measure, and is usually inappropriate absent extraordinary

circumstances.” Id. (quoting Flanagan v. Wyndham Int'l Inc., 231 F.R.D. 98, 102 (D.D.C.

2005)). GES presents no compelling argument to justify quashing or narrowing the subpoena.

       The courts balance six factors in assessing whether a subpoena is proportional and

relevant to the needs of the case, as required by Federal Rule of Civil Procedure 26: (1) the

importance of the issues at stake in the action; (2) the amount in controversy; (3) the parties’

relative access to relevant information; (4) the parties’ resources; (5) the importance of


5
 See Opp’n at 31, noting that there are only “three GES custodians that worked on the Madison
Memory Study.”
                                                 14
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page20
                                                                  20ofof27
                                                                         79




discovery; and (6) whether the burden or expense of the proposed discovery outweighs its likely

benefit. Fed. R. Civ. P. 26(b)(1); FTC v. Staples, Inc., No. 15-2115 (EGS), 2016 WL 4194045,

at *2 (D.D.C. Feb. 26, 2016).

       The subpoena seeks documents that are critical to a core issue at stake in this case. GES’

work in reanalyzing the Madison Memory Study data goes to the central question of whether the

study actually showed any memory benefits from taking Prevagen. As a matter of fundamental

fairness, Defendants should not be permitted to rely on selected post hoc analyses of partial data

with allegedly positive results, while refusing to disclose any other post hoc analyses that failed

to show positive results. Without a complete picture of just how extensively GES mined the

study data, how many different subsets were analyzed, and how many different methodologies

were applied, the FTC cannot assess whether the subgroup outcomes Defendants now rely on are

merely a matter of chance. The more analyses GES ran on the study data, the more likely at least

some results would appear positive by chance.

       In addition, the stakes for consumers in this matter are high. As of mid-2015, consumers

had already spent more than $165 million on Prevagen products in the hopes of preventing

memory loss and cognitive decline associated with aging. Compl. ¶21. Defendants have

continued to aggressively market and sell Prevagen, including through an extensive ongoing

national television campaign, and consumers continue to spend many millions each year on a

product that Plaintiffs contend is wholly ineffective.

       With respect to the remaining factors – relative access to the requested documents, party

resources, and burden of production – counsel for Defendants and GES mischaracterize what has

already been produced in this case. Contrary to repeated assertions throughout the Opposition

Brief that the documents the FTC seeks from GES have already been produced by Defendants



                                                 15
      Case
       Case1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                               Document
                                      125-2
                                        12 Filed
                                            Filed05/22/20
                                                  08/28/20 Page
                                                            Page21
                                                                 21ofof27
                                                                        79




(Opp’n at 4, 9, 12, 30, 31), the FTC has been unable to locate any documents in Defendants’

production related to GES’s underlying work on the Madison Memory Study.6 It also appears

that Defendants’ production contains no communications between Defendants and GES.7 The

only documents in Defendants’ production that contain any reference to GES are the white

papers in which Defendants selectively disclosed the two GES analyses that caused a waiver of

work product protection and led the FTC to issue this subpoena. See Declaration of Michelle

Rusk, attached hereto, ¶ 5 (“Rusk Decl.”).

       The absence of GES documents and communications in Defendants’ production is not

surprising. Defendants have repeatedly objected to turning over any documents in the possession

or control of an outside entity such as GES, even though they presumably would have access to

the work they hired GES to perform. For example, in response to Plaintiffs’ Document Requests

to Defendants, seeking documents related to GES’s analyses of the Madison Memory Study and

communications with consultants, including GES, Defendants filed objections indicating that

they would not provide any information outside of Defendants’ “possession, custody or

control.”8 Counsel’s assertions now that “there is no reason the FTC cannot seek such



6
  Defendants’ production includes numerous documents related to their own work on the
Madison Memory Study, but none regarding GES’s work re-analyzing the study data on
Defendants’ behalf. The FTC is not seeking a duplicate production of the Defendants’ work on
the Madison Memory Study from GES, but should be entitled to discover which of Defendants’
study documents GES relied on in conducting its own work.
7
  The Defendants’ still incomplete production is an unwieldy and unorganized database
containing more than 80,000 documents to date, without any indication of which documents are
produced in response to which requests. FTC staff’s searches of the production database for
documents containing the words “GES” or “Georgetown Economic,” or the names of individuals
involved in the GES work, including Robert N. Fenili, Janet Liang, and Howard Beales,
produced no documents or communications other than the white papers. Rusk Decl. ¶ 5.
8
 See Defs. Quincy Bioscience Holding Company, Inc., Quincy Bioscience LLC, Prevagen, Inc.,
and Quincy Bioscience Manufacturing, LLC Resp. and Obj. to Pls.’ First Doc. Req., Oct. 22,
                                              16
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page22
                                                                  22ofof27
                                                                         79




communications from the Quincy Defendants themselves” (Opp’n at 31) and that “the FTC has

not even attempted to show that it cannot obtain such information from the Quincy Defendants”

(Opp’n at 32) are disingenuous. The same counsel represents both GES and Defendants and is

fully aware that the FTC has, in fact, attempted to obtain GES communications and documents

from Defendants and that Defendants have objected to producing them.

       GES also overstates the burden of complying with the subpoena. Counsel provides an

estimate of “over twenty thousand” potentially responsive documents that would need to be

reviewed (Opp’n at 31), an estimate which counsel never shared with the FTC prior to filing its

Opposition Brief. That estimate is based on a blunt tool – electronic keyword searches – that is

likely to pull in a large volume of irrelevant documents. Given the limited scope of the GES

project at issue, and the fact that there are only three primary custodians, it seems likely that GES

could conduct a manual search limited to relevant folders identified by the custodians. Such an

approach would likely yield a much smaller and more precise estimate of responsive documents.

       Whatever the number of responsive documents, “volume alone is not determinative” of

undue burden. Northrop Corp. v. McDonnell Douglas Corp., 751 F.2d 395, 404 (D.C. Cir.

1984). This Court rejected the “volume” argument in U.S. Dep’t of Treas. v. Pension Benefit

Guar. Corp., finding that Treasury’s claim that it would have to search a “significant number of

documents” fell short of the “heavy burden” it carried to justify quashing a subpoena. U.S. Dep’t

of Treas., 301 F.R.D. at 28–29, citing Northrop Corp., 751 F.2d at 404. Similarly, in Fairholme

Funds, the court dismissed Treasury’s broad assertion that it would take “hundreds of hours” to




2019, at 26, 30-31 (Obj. to Req. 11 and 13). Defendants also have made general objections to
the extent discovery requests include any documents in the custody or control of entities other
than Defendants. Id. at 5 (Gen. Obj. 16). Rusk Decl. ¶¶ 3-4 and Ex. A thereto.


                                                 17
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page23
                                                                  23ofof27
                                                                         79




comply with the subpoena. Fairholme Funds, Inc. v. FHFA, No. 1:13-CV-1053-RCL, 2019 WL

5864595, at *3 (D.D.C. Nov. 8, 2019). The court explained that assertions of burden must be

both specific and concrete, and such assertions without “specific estimates of staff hours needed

to comply” should be “categorically rejected.” Id. at *2.9

       Moreover, establishing that there is some burden to the production is not enough. Rather,

the production must be unduly burdensome based on a balancing of all factors. See, e.g.,

Fairholme Funds, 2019 WL 5864595, at *2. Balancing all relevant factors, GES has failed to

meet its burden. The FTC’s subpoena is “relevant and proportional to the needs of the case” and

thus should be enforced. See FTC v. Staples, Inc., 2016 WL 4194045, at *2.

       Should the Court be persuaded, however, by any of GES’s arguments regarding specific

requests, the appropriate remedy would be to grant the motion to compel in part, rather than

decline to enforce the subpoena in its entirety. See, e.g., U.S. Dep’t of Treas. v. Pension Benefit

Guar. Corp., 351 F. Supp. 3d 140, 160 (D.D.C. 2018) (granting in part and denying in part

respondents’ renewed motion to compel after concluding that “Treasury’s broad, undifferentiated

claim of privilege must yield to the Respondents’ showing of need for the majority of documents

Respondents seek”); Millennium TGA, Inc. v. Comcast Cable Comm. LLC, 286 F.R.D. 8, 13-14

(D.D.C. 2012) (despite finding that undue burden would justify denial of motion to compel, court

exercised its discretion to enforce the subpoena in modified form). For example, the Court could

alleviate any perceived burden on GES by not requiring production of documents already

produced by Defendants, or could compel compliance with all requests except Request No. 5




9
  Counsel provides no estimate of the number of hours it would take, or the cost to GES of
complying with the subpoena. Given that Defendants hired GES to do the work at issue and
their counsel is now representing GES in the opposition to this subpoena, it is not clear that GES
will incur any costs.
                                                 18
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page24
                                                                  24ofof27
                                                                         79




(relating to GES’s work on other clinical studies), while still requiring GES to produce the core

documents sought in the subpoena.

IV.    THE MOTION SHOULD NOT BE TRANSFERRED TO THE SOUTHERN
       DISTRICT OF NEW YORK

       GES, which is located in this District, asks the Court to transfer the FTC’s motion to the

Southern District of New York (“SDNY”) without explaining why that venue is preferable when

all parties have a D.C. presence and the motion concerns issues severable from the underlying

case’s merits.10 The FTC opposes transfer because the parties are nearing the close of fact

discovery and a transfer would delay resolution of the FTC’s motion and potentially require yet

another extension of discovery deadlines. Plaintiffs have already agreed to extend the close of

fact discovery from the end of April to the end of July after Defendants failed to produce

documents on a timely basis and to substantively respond to two basic interrogatories. There is

no special, streamlined approach in place in the issuing court for resolving discovery disputes,

and a transfer likely will necessitate changes in the parties’ discovery schedule. None of the

factors usually justifying transfer are present, and the only party that stands to benefit from such

a transfer is not GES, but Defendants, who have already postponed litigation by dragging out

fact discovery for 10 months.

       “There is a presumption that subpoena-related disputes be litigated in the district

designated for compliance.” FDIC v. Galan-Alvarez, 15 Misc. 752 (CRC), 2015 WL 5602342,

at *3 (D.D.C. Sept. 4, 2015) (citing XY, LLC v. Trans Ova Genetics, L.C., 307 F.R.D. 10, 12

(D.D.C. 2014)). Federal Rule of Civil Procedure 45(f) states that a compliance court “may


10
  Despite multiple meet and confers prior to the FTC’s filing of the instant motion, and email
exchanges wherein the FTC agreed to afford GES counsel an extra two weeks to oppose the
motion, the FTC first learned that GES was requesting a transfer when it was served with GES’
opposition to its motion to compel.


                                                 19
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page25
                                                                  25ofof27
                                                                         79




transfer a motion [to compel] to the issuing court if the person subject to the subpoena consents

or if the court finds exceptional circumstances.” (emphasis added). This Court may resolve the

FTC’s motion, even though GES consents to a transfer, if it finds that there are no exceptional

circumstances to justify a transfer. See HT S.R.L. v. Velasco, 15 Misc. 664 (RBW), 2015 WL

13759884, at *2, n.2 (D.D.C. Nov. 13, 2015) (denying motion to transfer because it would result

in “tremendous waste of resources” sustained by petitioner and the compliance court); cf.

Google, LLC v. Fortress Inv. Grp. LLC, No. 20 Misc. 132 (KPF), 2020 WL 1304039, at *1

(S.D.N.Y. Mar. 17, 2020) (granting motion to transfer not because non-parties consented but

because issuing court was “best-positioned to address the subpoena dispute” given its nature and

underlying action’s posture and complexity). It would seem unusual for a non-party to request a

transfer away from the district where it is located without providing any reason for the request,

as GES has done here.

        In determining whether “exceptional circumstances” exist, this Court should consider

several factors, including the “complexity, procedural posture, duration of pendency, and the

nature of the issues pending before, or already resolved by, the issuing court in the underlying

litigation.” Judicial Watch, Inc. v. Valle Del Sol, Inc., 307 F.R.D. 30, 34 (D.D.C. 2014).

Exceptional circumstances do not exist here, and therefore, the Judicial Watch factors do not

favor a transfer.

        The underlying case’s lack of complexity and the fact that it is not procedurally advanced

weigh against transfer. The case is a straightforward, stand-alone law enforcement action

brought by Plaintiffs, the FTC and the People of the State of New York, to challenge

Defendants’ conduct in connection with their marketing and sale of Prevagen for purported

memory and other cognitive benefits. Though Plaintiffs filed their complaint against Defendants



                                                20
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page26
                                                                  26ofof27
                                                                         79




in 2017, discovery in this matter did not begin until September 2019. The parties agreed to

bifurcated fact and expert discovery, with fact discovery currently set to close at the end of July

2020. A trial date and all other case deadlines, including for the close of expert discovery and

the filing of dispositive motions, have not been set, and the assigned judge in the SDNY has not

had the opportunity to resolve any discovery disputes but has merely endorsed the parties’

stipulated case schedules. Therefore, there are no rulings or pending motions in the underlying

litigation with which a holding of this Court on the FTC’s motion to compel would conflict.

       Moreover, the FTC’s motion presents “legal question[s] severable from the merits of the

underlying litigation.” FDIC v. Galan-Alvarez, 2015 WL 5602342, at *3 (denying motion to

transfer where motion to quash required the court to determine whether a legal doctrine protected

high-ranking government officials from testifying). At issue are whether Defendants waived

protection for GES’s analyses through their disclosures, and the proper scope of that waiver.

The assigned judge in the SDNY has not grappled with these or related issues, and they are

“neither complicated nor so bound up with prior rulings in the underlying case such that it would

be imprudent for this court to rule.” Hood v. City of Chicago, No. 1:19-mc-00123(APM), 2019

WL 5295169, at *3 (D.D.C. Oct. 18, 2019) (denying motion to transfer where underlying action

had been pending for several years and issuing court had ruled on several discovery issues

because issues with deposition subpoenas included burdensomeness of testimony and whether

reporter’s privilege applied, and these issues were neither complex nor rested on facts or law

issuing court was uniquely positioned to decide).

       These factors combined are inapposite to those in other cases where a transfer has been

granted. See, e.g., In re UBS Fin. Servs., Inc. of Puerto Rico Sec. Litig., 113 F. Supp. 3d 286,

288 (D.D.C. 2015) (finding exceptional circumstances where case had “been pending for almost



                                                 21
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12 Filed
                                             Filed05/22/20
                                                   08/28/20 Page
                                                             Page27
                                                                  27ofof27
                                                                         79




three and a half years” and the issuing court had “issued a multitude of orders resolving

significant procedural and discovery disputes”); XY, LLC v. Trans Ova Genetics, L.C., 307

F.R.D. 10, 11-12 (D.D.C. 2014) (finding exceptional circumstances where case was highly

complex patent infringement suit and issuing court had “already supervised substantial

discovery and begun preparations for trial”); Wultz v. Bank of China, Ltd., 304 F.R.D. 38, 45-47

(D.D.C. 2014) (finding exceptional circumstances due to the “highly complex and intricate

nature of the underlying litigation”).

       The FTC therefore requests that the Court deny GES’s request to transfer disposition of

the FTC’s Motion to Compel to the Southern District of New York.

V.     CONCLUSION

       For the above reasons, the FTC respectfully requests that the Court grant its motion and

compel GES to produce the documents requested by the FTC’s subpoena.

Dated: May 22, 2020                          FEDERAL TRADE COMMISSION
                                             ALDEN F. ABBOTT
                                             General Counsel

                                             By: /s/ Edward Glennon
                                             Edward Glennon
                                             Michelle Rusk
                                             Annette Soberats
                                             600 Pennsylvania Ave., N.W.
                                             Maildrop CC-10528
                                             Washington, D.C. 20580
                                             eglennon@ftc.gov; mrusk@ftc.gov;
                                             asoberats@ftc.gov
                                             (202) 326-3126; -3148; -2921




                                                22
      Case
       Case1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                               Document
                                      125-2
                                        12-1 Filed
                                              Filed08/28/20
                                                    05/22/20 Page
                                                              Page28
                                                                   1 of 79
                                                                        3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

 FEDERAL TRADE COMMISSION and
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney                  Misc. No.: 1:20-mc-00023-EGS
 General of the State of New York,
                                                   [S.D.N.Y Case No. 1:17-cv-00124-LLS]
                       Plaintiffs,
                       v.
 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., a corporation;
                                                   DECLARATION OF
 QUINCY BIOSCIENCE, LLC, a limited                 MICHELLE K. RUSK
 liability company;
 PREVAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company; and
 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.
                       Defendants.

       MICHELLE K. RUSK, certifies and declares as follows:

       1.     I am an attorney employed by and representing the Federal Trade Commission

(“FTC”) in the above-captioned case currently pending in the Southern District of New York (the

“S.D.N.Y. Action”). My business address is 600 Pennsylvania Ave., N.W., CC-10528,

Washington, D.C., 20580. I make this declaration in support of the FTC’S Reply to the

Opposition submitted by Georgetown Economic Services, LLC (“GES”) regarding the FTC’s

Motion to Compel Production of Documents Pursuant to Fed. R. Civ. P. 45.
      Case
       Case1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                               Document
                                      125-2
                                        12-1 Filed
                                              Filed08/28/20
                                                    05/22/20 Page
                                                              Page29
                                                                   2 of 79
                                                                        3




       2.      The facts set forth herein are based on my personal knowledge or information

made known to me in the course of my official duties, and if called as a witness I could

competently testify thereto.

       3.      I have attached hereto as Exhibit A a true and correct copy of Defendants Quincy

Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen, Inc., and Quincy

Bioscience Manufacturing, LLC’s Responses and Objections to Plaintiff’s First Document

Requests served on the FTC on October 21, 2019 in the S.D.N.Y. action. Defendants’ general

objections in this document included Objection 16, in which they state that they will not respond

to the extent the requests call “for documents or information in the possession, custody, or

control of persons or entities other than Defendants. Defendants are only responding on their

own behalf, and not on behalf of any other entities.”

       4.      Defendants also objected to specific requests including Plaintiffs’ Document

Requests Nos. 11 and 13, which call for, among other things, documents and communications

related to the GES’s analyses of the results of the Madison Memory Study. Defendants’

objections to these requests included that the requests “seek[ ] documents in the unique

possession of Persons other than Defendants” and that “Defendants will not provide any

information in response … that is not in Defendants’ possession custody, or control.”

       5.      As of May 15, 2020, Defendants had produced more than 80,000 documents,

which the FTC has downloaded into a searchable electronic database. The majority of these

80,000 documents have been produced without any indication of the document requests to which

they are responsive. On May 15, 2020, I conducted five searches of the database for documents

related to work performed by GES in reanalyzing the Madison Memory Study. For these

searches, I used the search germs “GES” and “Georgetown Economic” as well as the last names


                                                2
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument
                                Document
                                       125-2
                                         12-1 Filed
                                               Filed08/28/20
                                                     05/22/20 Page
                                                               Page30
                                                                    3 of 79
                                                                         3




of Robert N. Fenili, Janet Liang, and Howard Beales – the three individuals that the FTC has

identified as being involved in the GES work. These searches found no documents or

communications related to the GES work other than the white papers submitted to Plaintiffs

referencing two specific re-analyses performed by GES but containing no other information

about any related work performed by GES on the Madison Memory Study data.

I declare under penalty of perjury that the foregoing is true and correct.

       Executed in Arlington, VA on May 22, 2020.

                                       /s/ Michelle K. Rusk
                                       MICHELLE K. RUSK
                                       mrusk@ftc.gov; (202) 326-3148
                                       Federal Trade Commission
                                       600 Pennsylvania Ave., NW; Room CC-10528
                                       Washington, DC 20580
                                       Fax: (202) 326-3259
                                       Attorney for Plaintiff
                                       FEDERAL TRADE COMMISSION




                                                 3
Case
Case 1:17-cv-00124-LLS
     1:20-mc-00023-EGSDocument
                       Document125-2
                                 12-2 Filed
                                       Filed08/28/20
                                             05/22/20 Page
                                                      Page31
                                                           1 of
                                                             of 49
                                                                79




               DECLARATION OF MICHELLE K. RUSK
                            EXHIBIT A
      Case
      Case 1:17-cv-00124-LLS
           1:20-mc-00023-EGSDocument
                             Document125-2
                                       12-2 Filed
                                             Filed08/28/20
                                                   05/22/20 Page
                                                            Page32
                                                                 2 of
                                                                   of 49
                                                                      79




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION and

THE PEOPLE OF THE STATE OF NEW               Case No. 1:17-cv-00124-LLS
YORK, by LETITIA JAMES,
Attorney General of the State of New York,

                  Plaintiffs,

                 v.

QUINCY BIOSCIENCE HOLDING
COMPANY, INC., a corporation;

QUINCY BIOSCIENCE, LLC, a limited
liability company;

PREVAGEN, INC., a corporation
d/b/a SUGAR RIVER SUPPLEMENTS;

QUINCY BIOSCIENCE
MANUFACTURING, LLC, a limited liability
company;

MARK UNDERWOOD, individually and as
an officer of QUINCY BIOSCIENCE
HOLDING COMPANY, INC., QUINCY
BIOSCIENCE, LLC, and PREVAGEN, INC.;
and

                  Defendants.



    DEFENDANTS QUINCY BIOSCIENCE HOLDING COMPANY, INC., QUINCY
       BIOSCIENCE, LLC, PREVAGEN, INC., AND QUINCY BIOSCIENCE
        MANUFACTURING, LLC’S RESPONSES AND OBJECTIONS TO
               PLAINTIFFS’ FIRST DOCUMENT REQUESTS
      Case
      Case 1:17-cv-00124-LLS
           1:20-mc-00023-EGSDocument
                             Document125-2
                                       12-2 Filed
                                             Filed08/28/20
                                                   05/22/20 Page
                                                            Page33
                                                                 3 of
                                                                   of 49
                                                                      79




       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, defendants Quincy

Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen, Inc. d/b/a Sugar River

Supplements, and Quincy Bioscience Manufacturing, LLC (collectively “Defendants”) hereby

object and respond to plaintiffs The Federal Trade Commission (“FTC”) and the People of the

State of New York by New York State Attorney General Letitia James (“NYAG”) (collectively

“Plaintiffs”) First Set of Document Requests to Defendants (the “Requests”).

                               PRELIMINARY STATEMENT

       Defendants’ responses to the Requests are not intended to waive but, on the contrary, are

intended to reserve and do reserve the following rights:

        A.     In making the following responses and objections, Defendants reserve the right to

amend or supplement these responses in the event that any information is omitted or subsequently

identified during the course of Defendants’ ongoing discovery efforts.

        B.     Defendants are responding to each of the Requests as they interpret and understand

that Request. If Plaintiffs subsequently assert an interpretation of any Request that differs from

Defendants’ understanding, Defendants reserve the right to supplement their objections and/or

responses.

        C.     Defendants make their responses solely for the purpose of and in relation to this

Action. Defendants reserve the right to object on any grounds to the introduction into evidence of

any information provided in response to the Requests.

        D.     Defendants will not provide any privileged information in response to the Requests.

If Defendants disclose privileged information in response to the Requests, the disclosure is

inadvertent and does not constitute a waiver of any applicable privilege.




                                                2
       Case
       Case 1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                              Document125-2
                                        12-2 Filed
                                              Filed08/28/20
                                                    05/22/20 Page
                                                             Page34
                                                                  4 of
                                                                    of 49
                                                                       79




        E.     The fact that Defendants respond to any of the Requests is not intended to be, nor

shall it be construed as, an admission by Defendants of any facts set forth or assumed in the

Requests.

        F.     The fact that Defendants provide information in response to any of the Requests is

not intended to waive, nor shall it be construed as a waiver, of all or part of any objection to that

Request.

                                    GENERAL OBJECTIONS

       1.      Defendants generally object to Plaintiffs’ Requests to the extent they seek

information or documents protected from disclosure by the attorney-client communication

privilege, the attorney work product doctrine, or any other applicable privilege, immunity, or

exemption from discovery.

       2.      Defendants generally object to Plaintiffs’ designation of the time period for the

Requests as January 1, 2010 to the present. This time period is overly broad, unduly burdensome

and harassing to the extent that it exceeds the relevant statutes of limitations.

       3.      Defendants generally object to the definitions set forth in Plaintiffs’ Requests to the

extent that they are arbitrary and not related to the terms and/or definitions utilized by Defendants

in their business, or impose an undue burden on Defendants to interpret the definitions.

       4.      Defendants generally object to the definitions set forth in Plaintiffs’ Requests to the

extent any of them imposes obligations beyond those authorized by the Federal Rules of Civil

Procedure, the Local Rules, and/or any order of court applicable to the Action.

       5.      Defendants generally object to Plaintiffs’ definitions of “Advertisements” or

“Advertising” as overly broad, vague, ambiguous, and unduly burdensome.




                                                  3
       Case
       Case 1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                              Document125-2
                                        12-2 Filed
                                              Filed08/28/20
                                                    05/22/20 Page
                                                             Page35
                                                                  5 of
                                                                    of 49
                                                                       79




           6.       Defendants generally object to Plaintiffs’ definition of “Challenged Products” as

overly broad, vague, ambiguous, an unduly burdensome.

           7.       Defendants generally object to Plaintiffs’ Requests to the extent that they seek

documents or information unrelated to the factual contentions regarding any claims or defenses in

this case. Any and all Requests that seek documents or information beyond these specific matters

or on dates prior to or after the period in question are not relevant to the Subject Matter of this

Action, are not reasonably calculated to lead to the discovery of admissible evidence and are

improper.

           8.       Defendants generally object to Plaintiffs’ Requests to the extent they call for

documents or information of a confidential and proprietary nature, or which constitute trade

secrets.        To the extent that any such documents containing confidential and proprietary

information, or trade secrets, are being produced, they shall be produced only pursuant to the terms

of the protective order to be entered by the Court (the “Protective Order”).

           9.       Defendants generally object to Plaintiffs’ Requests to the extent they are vague,

overly broad and/or sweeping, disproportionate to the needs of this Action, duplicative, unduly

burdensome, oppressive and harassing.

           10.      Defendants generally object to Plaintiffs’ Request to the extent they are overly

broad in that they seek documents already produced to Plaintiffs in response to the FTC’s Civil

Investigative Demand.

           11.      Defendants generally object to Plaintiffs’ Requests to the extent they seek

information that is more appropriately sought through an interrogatory response.




                                                     4
       Case
       Case 1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                              Document125-2
                                        12-2 Filed
                                              Filed08/28/20
                                                    05/22/20 Page
                                                             Page36
                                                                  6 of
                                                                    of 49
                                                                       79




        12.      Defendants generally object to Plaintiffs’ Requests to the extent they seek

information concerning matters that are publicly available, that are otherwise equally accessible to

Plaintiffs, or that have been previously made available to Plaintiffs.

        13.      Defendants generally object to the Requests as duplicative and unduly burdensome

because they call for the production of documents already in the possession, custody, and control

of Plaintiffs.

        14.      Defendants generally object to Plaintiffs’ Requests to the extent they assume facts

which are incorrect, unsupported by evidence or otherwise unsubstantiated.

        15.      Defendants generally object to Plaintiffs’ Requests to the extent they seek

cumulative or duplicative information.

        16.      Defendants generally object to Plaintiffs’ Requests to the extent they call for

documents or information in the possession, custody or control of persons or entities other than

Defendants. Defendants are only responding on their own behalf, and not on behalf of any other

entities.

        17.      Defendants generally object to Plaintiffs’ Requests to the extent that they call for

legal conclusions or the application of law to facts that are subject to dispute in this action.

        18.      Defendants generally object to Plaintiffs’ Requests to the extent that they call upon

Defendants to produce “all” or “any” documents or information on the grounds that such demands

are overly broad and seek to impose an undue burden upon Defendants.

        19.      Defendants generally object to Plaintiffs’ Requests to the extent they use language

not defined by Plaintiffs’ Requests on the grounds that the use of such language places the burden

on Defendants to determine at its peril the meaning of such language and whether there exist

documents or information responsive thereto. Defendants object to the extent that the use of



                                                   5
       Case
       Case 1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                              Document125-2
                                        12-2 Filed
                                              Filed08/28/20
                                                    05/22/20 Page
                                                             Page37
                                                                  7 of
                                                                    of 49
                                                                       79




undefined language make Plaintiffs’ Requests overly broad, vague, and ambiguous, or unduly

burdensome. In addition, Defendants object to the extent that the use of undefined language fails

to set forth the category of information sought with reasonable particularity.

        20.     Defendants generally object to Plaintiffs’ Requests to the extent that they seek the

generation, compilation, or creation of documents that are not already in existence or that are not

maintained by Defendants in the ordinary course of their business.

        21.     Defendants generally object to the definition of “Document” to the extent it

purports to require production of material or information that is stored in any personal or non-

Defendants’ electronic device or e-mail account on the grounds that such materials are not in

Defendants’ possession, custody or control.

        22.     Defendants generally object to Plaintiffs’ Requests for “communications” to the

extent they purport to require production of material or information created or stored on cell or

mobile phones, tablets, Blackberries, PDAs and/or instant messaging devices, or to retain or restore

archived or backed up material on the grounds that doing so would impose an undue burden.

        23.     The absence of an objection shall not be deemed to be an acknowledgment that any

documents responsive to Plaintiffs’ Requests exist or that the subject matter of Plaintiffs’ Requests

is relevant to this Action.

        24.     These objections, answers, and responses are based on documents and information

currently known to Defendants, after a reasonable search and inquiry. Defendants reserve the right

to supplement these objections, answers, and responses if additional documents become known to

it.

        25.     Discovery and factual investigations are ongoing in this matter. Defendants have

not yet ascertained each document supporting its positions and/or defenses in this Action.



                                                 6
       Case
       Case 1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                              Document125-2
                                        12-2 Filed
                                              Filed08/28/20
                                                    05/22/20 Page
                                                             Page38
                                                                  8 of
                                                                    of 49
                                                                       79




Defendants reserve their right to rely upon additional information and documents that may be

discovered in connection with the proceeding, including documents that may be provided or

produced by Plaintiffs throughout discovery.

        26.     These objections and responses are made without waiving or intending to waive,

but to the contrary intending to preserve and preserving: (a) any objections as to the competency,

relevancy, materiality, privilege or admissibility as evidence, for any purpose, of any documents

or information produced in response to the Requests; (b) the right to object on any ground to the

use of documents or information produced in response to the Requests at any hearing, trial or other

point during this action; (c) the right to object on any ground at any time to a demand for further

responses to the Requests; or (d) the right at any time to revise, correct, add to, or supplement or

clarify any of the responses or objections contained herein.

        27.     Defendants object to Plaintiffs’ Requests, definitions, and instructions as unduly

burdensome to the extent any such Request, definition or instruction would require Defendants to

incur substantial costs, through the identification, collection, restoration, and/or processing of

electronic records or otherwise, that are likely to be disproportionate relative to the likely probative

value, if any, of the documents or information sought to the claims or defenses asserted in this

case; Defendants further reserve the right to have the cost of, inter alia, identifying, collecting,

restoring, processing and/or producing any electronically stored information or other records or

things shifted to Plaintiffs.

        28.     Defendants object to producing electronically stored information or other records

or things in response to any Request other than in a format to which Defendants agree and which

is reasonable in light of the cost of the particular format weighed against the needs of the case, the

amount in controversy, the parties’ resources, the importance of the issues at stake in the action



                                                   7
       Case
       Case 1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                              Document125-2
                                        12-2 Filed
                                              Filed08/28/20
                                                    05/22/20 Page
                                                             Page39
                                                                  9 of
                                                                    of 49
                                                                       79




and the importance of the discovery in resolving the issues; Defendants further reserve the right to

have the cost of producing any electronically stored information or other records or items in a

particular format shifted to Plaintiffs.

        29.     Nothing contained in any response herein shall be deemed to be an admission,

concession or waiver by Defendants as to the validity of any claim or defense asserted by Plaintiffs.

                                           DEFINITIONS

        The following definitions shall be used throughout these Responses and Objections.

        1.      “Action” means the lawsuit captioned Federal Trade Commission v. Quincy

Bioscience Holding Company, Inc., et al., filed in the United States District Court for the Southern

District of New York, Case No. 1:17-cv-00124-LLS.

        2.      “Complaint” shall mean the Complaint for Permanent Injunction and Other

Equitable Relief filed by Plaintiffs in this Action on or about January 9, 2017 (Dkt. No. 1).

        3.      “NYAG” shall mean plaintiff the People of the State of New York, by Letitia

James, Attorney General of the State of New York and any and all of its current and former

trustees, fiduciaries, officers, directors, employees, agents, representatives, predecessors,

successors, attorneys, affiliates and assigns, and any of their officers, directors, employees, agents

and representatives.

        4.      “FDA” shall mean the U.S. Food and Drug Administration and any and all of its

current and former trustees, fiduciaries, officers, directors, employees, agents, representatives,

predecessors, successors, attorneys, affiliates and assigns, and any of their officers, directors,

employees, agents and representatives.

        5.      “FTC” shall mean plaintiff United States Federal Trade Commission and any and

all of its current and former trustees, fiduciaries, officers, directors, employees, agents,



                                                  8
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 40
                                                                 10 of 79
                                                                       49




representatives, predecessors, successors, attorneys, affiliates and assigns, and any of their officers,

directors, employees, agents and representatives.

            6.     “Quincy” and “Defendants” shall mean Quincy Bioscience Holding Company, Inc.,

Quincy Bioscience, LLC, Prevagen, Inc. d/b/a Sugar River Supplements, and Quincy Bioscience

Manufacturing, LLC, collectively.

            7.     “Prevagen” shall mean the Prevagen® brand dietary supplement.

            8.     The phrase “Subject Matter of this Action” means the facts and claims alleged in

the Complaint and generally any claims or defenses of any party to this Action.

                                OBJECTIONS TO INSTRUCTIONS

            Defendants object to the Instructions provided with the Requests (“Instructions”) on the

following grounds:

       i.          The Instructions ask Defendants to produce documents in the possession of other

Persons including its “attorneys, accountants, agents, affiliates, directors, officers, consultants,

employees, independent contractors, bailees, or other representatives of you, and any companies

for which you have access to documents or information.” Defendants will only produce documents

that are currently in their possession, custody, or control.

      ii.          The Instructions ask Defendants to indicate the specific Request pursuant to which

it is producing each document it produces in response to the Requests. Rule 34(b)(2)(E) allows

Defendants to alternatively produce documents as they are kept in the usual course of business.

Defendants reserve their rights to produce documents as they are kept in the usual course of

business rather than identifying the particular Request to which they relate.

     iii.          The Instructions ask Defendants to provide multiple metadata fields for

electronically stored documents. Defendants will provide such metadata fields only where they



                                                   9
      Case 1:20-mc-00023-EGS
           1:17-cv-00124-LLS Document
                              Document125-2
                                       12-2 Filed 08/28/20
                                                  05/22/20 Page 41
                                                                11 of 79
                                                                      49




are included in and can be extracted without undue effort from the documents produced as they

are kept in the usual course of business.

               OBJECTIONS AND RESPONSES TO EACH OF THE REQUESTS
REQUEST NO. 1:

           For each Challenged Product, four packages of every formulation manufactured,
           marketed, offered for sale, sold, or distributed by you, in its original packaging,
           including but not limited to any product inserts.

RESPONSE TO REQUEST NO. 1:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “every formulation” is overly broad and burdensome because it seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.          This Request uses the terms and phrases “manufactured,” “marketed,” “offered for

sale,” “sold,” “distributed,” and “product inserts.” These terms and phrases are vague, ambiguous,

and undefined.

    iii.          This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

           Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will produce examples of Prevagen’s packaging located after a reasonable search

that are responsive to this Request, are currently in their possession, custody, or control, and are

not barred from discovery by any privilege or other protection barring discovery Defendants will



                                                    10
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 42
                                                                 12 of 79
                                                                       49




meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

other documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 2:

           For each Challenged Product, a copy of each different advertisement disseminated
           to the media, consumers, distributors, retailers, healthcare professionals, or any
           other person in the United States.

RESPONSE TO REQUEST NO. 2:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “each different advertisement” is overly broad and burdensome because it seeks

documents unrelated to the advertising claims at issue in this Action and irrelevant to the claims

and defenses asserted in the Action.

     ii.          This Request uses the terms and phrases “disseminated,” “media,” “consumers,”

“distributors,” “retailers,” and “healthcare professionals.” These terms and phrases are vague,

ambiguous, and undefined.

    iii.          This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

     iv.          This Request seeks documents in the unique possession of Persons other than

Defendants. For example, this Request asks Defendants to produce copies of all advertisements

for Prevagen. To the extent that Persons other than Defendants, such as non-party retailers,



                                                   11
      Case 1:20-mc-00023-EGS
           1:17-cv-00124-LLS Document
                              Document125-2
                                       12-2 Filed 08/28/20
                                                  05/22/20 Page 43
                                                                13 of 79
                                                                      49




disseminated any advertisements for Prevagen, such documents, if they exist, may be in the unique

possession of those Persons. Defendants will not provide any information in response to this

Request that is not in Defendants’ possession, custody, or control.

           Subject to and without waiving the foregoing objections and limitations, Defendants will

produce exemplar advertising materials for Prevagen products located after a reasonable search

that are responsive to this Request, are currently in their possession, custody, or control, and are

not barred from discovery by any privilege or other protection barring discovery.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 3:

           All documents sufficient to show the dissemination schedule for all
           advertisements identified in response to Document Request No. 2.

RESPONSE TO REQUEST NO. 3:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, seeks documents that are not

relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “[a]ll documents” is overly broad and burdensome because it seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.          This Request uses the term “dissemination schedule.” This term is vague,

ambiguous, and undefined.

    iii.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

                                                   12
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 44
                                                                 14 of 79
                                                                       49




product doctrine.       Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iv.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

      v.          This Request seeks documents in the unique possession of Persons other than

Defendants. For example, this Request asks Defendants to produce documents sufficient to show

“the dissemination schedule for all advertisements.”           To the extent that Defendants hired

advertising agencies and marketing teams, such documents, if they exist, may be in the unique

possession of those Persons. Defendants will not provide any information in response to this

Request that is not in Defendants’ possession, custody, or control.

     vi.          This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 4:

           All documents related to the creation or modification of any advertisement
           disseminated in the United States to the media, consumers, distributors, retailers,

                                                    13
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 45
                                                                 15 of 79
                                                                       49




            healthcare professionals, or any other person for any of the Challenged Products.
            Your response should include documents relating to CBS2 Creative Eye,
            Avalanche Creative, and any other advertising agency, marketing firm, public
            relations agency, infomercial producer or other entity used by you, about themes,
            concepts, creative strategies, draft and final scripts, draft and final storyboards,
            graphics, images or other components of such advertisements.

RESPONSE TO REQUEST NO. 4:

            In addition to their General Objections, Defendants object to this Request on the following

grounds:

       i.          This Request is overly broad, unduly burdensome, seeks documents that are not

relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “[a]ll documents” is overly broad and burdensome because it seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

      ii.          This Request uses the phrase “creation or modification of any advertisement

disseminated in the United States to the media, consumers, distributors, retailers, healthcare

professionals.” This phrase is vague, ambiguous, and undefined.

     iii.          This Request uses the phrases “advertising agency,” “marketing firm,” “public

relations agency, infomercial producer.” These phrases are vague, ambiguous, and undefined.

     iv.           This Request uses the terms and phrases “themes,” “concepts,” “creative

strategies,” “draft and final scripts,” “draft and final storyboards,” “graphics,” “images” and “other

components of such advertisements.” These terms and phrases are vague, ambiguous, and

undefined.

      v.           This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.        Defendants rely on the advice of counsel in relation to the advertising,

                                                     14
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 46
                                                                 16 of 79
                                                                       49




marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     vi.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

    vii.          This Request seeks documents in the unique possession of Persons other than

Defendants. For example, this Request asks Defendants to produce documents sufficient to show

“creation or modification of any advertisement.” To the extent that Defendants hired advertising

agencies and marketing teams, such documents, if they exist, may be in the unique possession of

those Persons. Defendants will not provide any information in response to this Request that is not

in Defendant’s possession, custody, or control.

   viii.          This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 5:

           All documents sufficient to show the amount spent by Defendants on research and
           development and other science-related expenses for the Challenged Products for
           each year to date. If Defendants maintain financial data on a fiscal year basis that



                                                   15
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 47
                                                                 17 of 79
                                                                       49




            differs from the calendar year, provide the requested data according to those fiscal
            years and specify the dates of each fiscal year.

RESPONSE TO REQUEST NO. 5:

            In addition to their General Objections, Defendants object to this Request on the following

grounds:

       i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “[a]ll documents” is overly broad and burdensome because it seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.           This Request uses the phrase “research and development and other science-related

expenses.” This phrase is vague, ambiguous, and undefined.

     iii.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.       Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iv.           This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

      v.           This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

                                                    16
      Case 1:20-mc-00023-EGS
           1:17-cv-00124-LLS Document
                              Document125-2
                                       12-2 Filed 08/28/20
                                                  05/22/20 Page 48
                                                                18 of 79
                                                                      49




           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 6:

           All marketing or consumer research relating to the Challenged Products,
           including but not limited to all marketing or consumer research relating to target
           audience, consumer perceptions, preferences, attitudes, understanding, and beliefs
           of any advertisement.

RESPONSE TO REQUEST NO. 6:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “[a]ll marketing or consumer research” is overly broad and burdensome because

it seeks documents unrelated to the advertising claims at issue in this Action and irrelevant to the

claims and defenses asserted in the Action.

     ii.          This Request uses the terms and phrases “marketing or consumer research relating

to target audience, consumer perceptions, preferences, attitudes, understanding, and beliefs of any

advertisement.” These terms and phrases are vague, ambiguous, and undefined.

    iii.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.      Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

                                                   17
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 49
                                                                 19 of 79
                                                                       49




other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iv.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

      v.          This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 7:

           All documents used by Defendants to communicate with and recruit healthcare
           professionals to sell the Challenged Products, including but not limited to any
           talking points, messaging, scripts, letters or emails.

RESPONSE TO REQUEST NO. 7:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “[a]ll documents” is overly broad and burdensome because it seeks documents




                                                   18
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 50
                                                                 20 of 79
                                                                       49




unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.          This Request uses the terms and phrases “talking points,” “messaging,” and

“scripts.” These terms are vague, ambiguous, and undefined.

     iii.         This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.       Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iv.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

      v.          This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 8:

           Regardless of time period, all documents, including but not limited to tests,
           reports, studies, surveys, scientific literature, and written opinions, upon which

                                                    19
      Case 1:20-mc-00023-EGS
           1:17-cv-00124-LLS Document
                              Document125-2
                                       12-2 Filed 08/28/20
                                                  05/22/20 Page 51
                                                                21 of 79
                                                                      49




           Defendants relied to substantiate each of the following claims in advertisements
           for the Challenged Products, regardless of whether they believe these claims are
           made in any advertisements:

              a. Prevagen improves memory;
              b. Prevagen improves memory within 90 days;
              c. Prevagen reduces memory problems associated with aging;
              d. Prevagen provides other cognitive benefits, including but not limited to
                 healthy brain function, a sharper mind, and clearer thinking;
              e. Prevagen is the number one pharmacist recommended memory support
                 brand; and
              f. Prevagen is the number one selling memory supplement.

RESPONSE TO REQUEST NO. 8:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.           This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “all documents” is overly broad and burdensome because it seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.           This Request uses the terms and phrases “tests,” “reports,” “studies,” “surveys,”

“scientific literature,” and “written opinions.” These terms and phrases are vague, ambiguous, and

undefined.

    iii.           This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.       Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not




                                                   20
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 52
                                                                 22 of 79
                                                                       49




produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iv.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

      v.          This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 9:

           Regardless of time period, any other documents, including but not limited to tests,
           reports, studies, surveys, scientific literature, and written opinions related to
           memory or other cognitive benefits of apoaequorin or the Challenged Products.

RESPONSE TO REQUEST NO. 9:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “any other documents” is overly broad and burdensome because it seeks

documents unrelated to the advertising claims at issue in this Action and irrelevant to the claims

and defenses asserted in the Action.



                                                   21
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 53
                                                                 23 of 79
                                                                       49




     ii.          This Request uses the terms and phrases “tests,” “reports,” “studies,” “surveys,”

“scientific literature,” and “written opinions.” These terms and phrases are vague, ambiguous, and

undefined.

     iii.         This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.      Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iv.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

      v.          This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 10:

           All consumer comments, inquiries, complaints, or requests for refunds relating to
           the safety, efficacy, side effects, or quality of the Challenged Products, and any
           responses provided by Defendants.



                                                   22
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 54
                                                                 24 of 79
                                                                       49




RESPONSE TO REQUEST NO. 10:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “[a]ll consumer comments, inquiries, complaints, or requests” is overly broad

and burdensome because it seeks documents unrelated to the advertising claims at issue in this

Action and irrelevant to the claims and defenses asserted in the Action.

     ii.          This Request uses the terms and phrases “consumer comments,” “inquiries,”

“complaints,” “requests for refunds,” “safety, efficacy, side effects, or quality.” These terms and

phrases are vague, ambiguous, and undefined.

    iii.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

     iv.          This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 11:

           Regardless of time period, for the Madison Memory Study:



                                                   23
      Case 1:20-mc-00023-EGS
           1:17-cv-00124-LLS Document
                              Document125-2
                                       12-2 Filed 08/28/20
                                                  05/22/20 Page 55
                                                                25 of 79
                                                                      49




           a. All documents related to the design, protocol, and recruitment of subjects,
              including but not limited to any documents evidencing any inclusion or
              exclusion criteria for participation in the study, whether related to
              subjects’ AD-8 scores or otherwise.
           b. All reports, articles, write-ups, posters, presentations, or other accounts of
              the results, and drafts of such documents reviewed by Defendants or any
              other individual or entity;
           c. All documents relating to randomization; instructions, including but not
              limited to oral instructions to participants; subject compliance; or dropout
              rates;
           d. All final versions of each of the test instruments used;
           e. All draft or final versions, including but not limited to any amendments, of
              statistical analysis plans, clinical agreements, reports, manuscripts,
              presentations, abstracts, or meeting notes or minutes prepared by
              Defendants or any other individual or entity;
           f. All documents relating to any statistical analysis of any data, including but
              not limited to any pretest analysis, intent-to-treat analysis, within-group or
              between-group analysis, subgroup analysis, post-hoc analysis, or
              seemingly unrelated regressions (SUR) analysis performed by Defendants
              or any other individual or entity;
           g. All draft, interim, or final data summaries, whether in chart, table, or any
              other form, including but not limited to baseline and outcome
              measurements for all enrolled subjects;
           h. All raw data collected from enrolled participants, including but not limited
              to any participants who did not complete the Madison Memory Study;
              source documents for such data; and any case report forms;
           i. All documents relating to collection and coding of the results of all tests
              administered on each subject;
           j. All research notes kept by any employee of Defendants or any other
              person who worked on the Madison Memory Study, including but not
              limited to notes kept by Taylor Gabourie;
           k. All other documents related to the Madison Memory Study stored in any
              locked research folder maintained by Defendants, including but not
              limited to documents stored in such folder by Taylor Gabourie; and
           l. All other documents not explicitly referenced herein that were used by
              Defendants or any other entity or individual, including but not limited to
              Georgetown Economic Services and Howard Beales, Ph.D., to analyze or
              present the results of the Madison Memory Study.

RESPONSE TO REQUEST NO. 11:

      In addition to their General Objections, Defendants object to this Request on the following

grounds:




                                                24
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 56
                                                                 26 of 79
                                                                       49




       i.        This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “[a]ll documents,” “[a]ll reports, articles, write-ups, posters, presentations, or

other accounts,” “[a]ll final versions,” “[a]ll draft or final versions,” “[a]ll draft, interim, or final

data summaries,” “[a]ll raw data,” and “[a]ll research notes” is overly broad and burdensome

because it seeks documents unrelated to the advertising claims at issue in this Action and irrelevant

to the claims and defenses asserted in the Action.

      ii.        This Request uses the phrases “design, protocol, and recruitment of subjects.”

These phrases are vague, ambiguous, and undefined.

     iii.        This Request uses the terms and phrases “randomization; instructions, including

but not limited to oral instructions to participants; subject compliance; or dropout rates.” These

terms and phrases are vague, ambiguous, and undefined.

     iv.         This Request uses the phrase “test instruments.” This phrase is vague, ambiguous,

and undefined.

      v.         This Request uses the terms and phrases “statistical analysis plans, clinical

agreements, reports, manuscripts, presentations, abstracts, or meeting notes or minutes.” These

terms and phrases are vague, ambiguous, and undefined.

     vi.         This Request uses the phrases “pretest analysis, intent-to-treat analysis, within-

group or between-group analysis, subgroup analysis, post-hoc analysis, or seemingly unrelated

regressions (SUR) analysis.” These phrases are vague, ambiguous, and undefined.

    vii.         This Request uses the phrase “locked research folder.” This phrase is vague,

ambiguous, and undefined.




                                                   25
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 57
                                                                 27 of 79
                                                                       49




   viii.        This Request seeks the personal identifying information of Persons other than

Defendants. To the extent that Defendant possesses such information, it is held in confidence for

the Persons to whom it relates. Defendant will not produce any documents reflecting such personal

identifying information.

     ix.        This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.     Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

      x.        This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

     xi.        This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.

    xii.        This Request seeks documents in the unique possession of Persons other than

Defendants. As just one example, this Request asks Defendants to produce “reports, articles,

write-ups, posters, [and] presentations” reviewed individuals or entities other than Defendants.

Defendants will not provide any information in response to this Request that is not in Defendants’

possession, custody, or control.




                                               26
      Case 1:20-mc-00023-EGS
           1:17-cv-00124-LLS Document
                              Document125-2
                                       12-2 Filed 08/28/20
                                                  05/22/20 Page 58
                                                                28 of 79
                                                                      49




           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 12:

           Regardless of time period, for any studies related to apoaequorin’s purported
           mechanism of action, digestion of apoaequorin, or the ability of apoaequorin to
           reach the brain, including but not limited to the unpublished report titled,
           “Assessment of the Stability of the Apoaequorin Protein in Pepsin at pH 1.2 and
           2.0,” and the Customs Biologics unpublished reports titled, “Quantification of
           Apoaequorin from Dog CSF and Plasma Samples” and “Development of an
           Enzyme-Linked Immunosorbent Assay (ELISA) and Electrochemiluminescent
           (ECL)-based Assay for the Quantification of Apoaequorin in Biological
           Matrices”:

              a. All documents related to the design and protocol of the study;
              b. All reports, articles, write-ups, posters, presentations, or other accounts of
                 the results of the study, and drafts of such documents reviewed by
                 Defendants or any other individual or entity;
              c. All draft or final versions, including but not limited to any amendments, of
                 statistical analysis plans, reports, manuscripts, presentations, abstracts, or
                 meeting notes or minutes;
              d. All draft, interim, or final data summaries, whether in chart, table, or any
                 other form; and
              e. All other documents not explicitly referenced herein that were used by
                 Defendants or any other individual or entity to obtain, convey, or analyze
                 data or conclusions, or otherwise provide guidance regarding the execution
                 of the study.

RESPONSE TO REQUEST NO. 12:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.



                                                   27
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 59
                                                                 29 of 79
                                                                       49




This Request for “[a]ll documents,” “[a]ll reports, articles, write-ups, posters, presentations or

other accounts,” “[a]ll draft or final versions,” “[a]ll draft, interim, or final data summaries,” and

“[a]ll other documents” is overly broad and burdensome because it seeks documents unrelated to

the advertising claims at issue in this Action and irrelevant to the claims and defenses asserted in

the Action.

      ii.       This Request uses the terms “design and protocol.” These terms are vague,

ambiguous, and undefined.

     iii.       This Request uses the terms and phrases “statistical analysis plans, reports,

manuscripts, presentations, abstracts, or meeting notes or minutes.” These terms and phrases are

vague, ambiguous, and undefined.

     iv.        This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.     Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

      v.        This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

     vi.        This Request is overbroad and unduly burdensome because it is not limited to a

reasonable time period.




                                                 28
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 60
                                                                 30 of 79
                                                                       49




    vii.          This Request seeks documents in the unique possession of Persons other than

Defendants. As just one example, this Request asks Defendants to produce “reports, articles,

write-ups, posters, [and] presentations” reviewed individuals or entities other than Defendants.

Defendants will not provide any information in response to this Request that is not in Defendants’

possession, custody, or control.

           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 13:

           All documents relating to the safety or efficacy of apoaequorin or the Challenged
           Products, including but not limited to communications with consultants, medical
           professionals, researchers, or universities, including but not limited to the
           following individuals and entities:

              a. Georgetown Economics Services, including but not limited to Janet Liang,
                 Ph.D. and Robert N. Fenili, Ph.D.;
              b. George Washington University, including but not limited to Howard
                 Beales, Ph.D.;
              c. University of Wisconsin, including but not limited to James R. Moyer, Jr.,
                 Ph.D.;
              d. University of Nebraska-Lincoln, including but not limited to Richard E.
                 Goodman, Ph.D. and Afua Ofori-Antil;
              e. University of Toronto, including but not limited to Paul Pencharz, M.B.,
                 Ch.B, Ph.D., FRCP(C);
              f. Custom Biologics;
              g. CogState, Ltd.;
              h. CanCog Technologies; and
              i. CalciGenix, LLC.

RESPONSE TO REQUEST NO. 13:




                                                  29
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 61
                                                                 31 of 79
                                                                       49




            In addition to their General Objections, Defendants object to this Request on the following

grounds:

       i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “[a]ll documents” is overly broad and burdensome because it seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.           This Request uses the terms “safety” and “efficacy.” These terms are vague,

ambiguous, and undefined. This Request uses the terms and phrases “consultants,” “medical

professionals,” “researchers,” and “universities.” These terms and phrases are vague, ambiguous,

and undefined.

     iii.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.       Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iv.           This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

      v.           This Request seeks documents in the unique possession of Persons other than

Defendants including, but not limited to, the purported “consultants, medical professionals,



                                                    30
      Case 1:20-mc-00023-EGS
           1:17-cv-00124-LLS Document
                              Document125-2
                                       12-2 Filed 08/28/20
                                                  05/22/20 Page 62
                                                                32 of 79
                                                                      49




researchers, or universities” identified in this Request.         Defendants will not provide any

information in response to this Request that is not in Defendants’ possession, custody, or control.

           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 14:

           All documents related to the submission, acceptance, or rejection of any poster or
           manuscript for publication, including but not limited to peer review comments
           and responses, for any studies, tests, statistical analyses, or experiments of the
           Challenged Products, including the Madison Memory Study.

RESPONSE TO REQUEST NO. 14:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This Request for “[a]ll documents” is overly broad and burdensome because it seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.          This Request uses the phrase “submission, acceptance, or rejection.” This phrase is

vague, ambiguous, and undefined.

    iii.          This Request uses the phrase “poster or manuscript for publication, including but

not limited to peer review comments and responses, for any studies, tests, statistical analyses, or

experiments.” This phrase is vague, ambiguous, and undefined.

                                                   31
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 63
                                                                 33 of 79
                                                                       49




     iv.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.      Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

      v.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

     vi.          This Request seeks documents in the unique possession of Persons other than

Defendants. Defendants will not provide any information in response to this Request that is not in

Defendants’ possession, custody, or control.

           Subject to and without waiving the forgoing objections, Defendants respond that they will

meet and confer with Plaintiffs to determine the intended scope of this Request and whether any

of the documents responsive to this Request are relevant to the Subject Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 15:

           All responses to propounded Requests for Admissions and Interrogatories, and
           supplements and amendments thereto, in any litigation involving Defendants,
           including but not limited to Racies v. Quincy Bioscience, LLC, 3:15-CV-292
           (N.D. Cal.), involving product claims, advertising, or substantiation for
           apoaequorin or the Challenged Products.

RESPONSE TO REQUEST NO. 15:



                                                  32
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 64
                                                                 34 of 79
                                                                       49




            In addition to their General Objections, Defendants object to this Request on the following

grounds:

       i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This phrase “[a]ll responses” is overly broad and burdensome. This Request seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.           This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

     iii.          This Request seeks documents or information of a confidential and proprietary

nature that may be subject to the protective orders entered in the litigations in which the documents

were provided. Accordingly any such information will be provided only as permitted under said

protective orders.

     iv.           This Request seeks responses to Interrogatories or Requests for Admission in

litigations other than this Action that were prepared solely for the purposes of that other litigation.

            Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will meet and confer with Plaintiffs to determine the intended scope of this

Request and whether any of the documents responsive to this Request are relevant to the Subject

Matter of this Action.

            Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 16:



                                                    33
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 65
                                                                 35 of 79
                                                                       49




           All expert reports submitted by any party in any litigation involving Defendants,
           including but not limited to Racies v. Quincy Bioscience, LLC, 3:15-CV-292
           (N.D. Cal.), relating to any studies, tests, statistical analyses, or experiments on
           apoaequorin or the Challenged Products.

RESPONSE TO REQUEST NO. 16:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This phrase “[a]ll expert reports” is overly broad and burdensome. This Request seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

    iii.          This Request seeks documents or information of a confidential and proprietary

nature that may be subject to the protective orders entered in the litigations in which the documents

were provided. Accordingly any such information will be provided only as permitted under said

protective orders.

     iv.          This Request seeks expert reports that were prepared solely for the purposes of the

litigation in which they were provided.

           Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will meet and confer with Plaintiffs to determine the intended scope of this

Request and whether any of the documents responsive to this Request are relevant to the Subject

Matter of this Action.

                                                    34
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 66
                                                                 36 of 79
                                                                       49




           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 17:

           All depositions or other sworn testimony, including but not limited to depositions
           or sworn testimony of expert witnesses, fact witnesses, and Defendants’ current
           and former employees, in any litigation involving Defendants, including but not
           limited to Racies v. Quincy Bioscience, LLC, 3:15-CV-292 (N.D. Cal.), relating to
           product claims, advertising, or substantiation for apoaequorin or the Challenged
           Products.

RESPONSE TO REQUEST NO. 17:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This phrase “[a]ll depositions or other sworn testimony” is overly broad and burdensome. This

Request seeks documents unrelated to the advertising claims at issue in this Action and irrelevant

to the claims and defenses asserted in the Action.

     ii.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.      Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.




                                                   35
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 67
                                                                 37 of 79
                                                                       49




    iii.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

     iv.          This Request seeks testimony containing information of a confidential and

proprietary nature that may be subject to the protective orders entered in the litigations in which

the testimony was provided. Accordingly any such testimony will be provided only as permitted

under said protective orders.

     v.           This Request seeks testimony that was provided solely for the purposes of the

litigation in which it was provided.

           Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will meet and confer with Plaintiffs to determine the intended scope of this

Request and whether any of the documents responsive to this Request are relevant to the Subject

Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 18:

           All documents which you contend are relevant to your defense of the allegations
           in the Plaintiffs’ complaint in this matter.

RESPONSE TO REQUEST NO. 18:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This phrase “[a]ll documents” is overly broad and burdensome. This Request seeks documents

                                                   36
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 68
                                                                 38 of 79
                                                                       49




unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.      Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iii.         This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

           Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will produce documents located after a reasonable search that are responsive to

this Request, are currently in its possession, custody, or control, and are not barred from discovery

by any privilege or other protection barring discovery.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 19:

           All documents which any potential fact witness has provided or made available to
           you in your defense of the allegations in the Plaintiffs’ complaint in this matter.

RESPONSE TO REQUEST NO. 19:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

                                                   37
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 69
                                                                 39 of 79
                                                                       49




       i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This phrase “[a]ll documents” is overly broad and burdensome. This Request seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

     ii.           This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.       Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iii.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

            Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will produce documents located after a reasonable search that are responsive to

this Request, are currently in its possession, custody, or control, and are not barred from discovery

by any privilege or other protection barring discovery.

            Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 20:

            All documents memorializing, setting out, or modifying the relationship between
            the Corporate Defendants and officers, including but not limited to ownership,

                                                  38
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 70
                                                                 40 of 79
                                                                       49




            compensation agreements, and descriptions of management or other
            responsibilities.

RESPONSE TO REQUEST NO. 20:

            In addition to their General Objections, Defendants object to this Request on the following

grounds:

       i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This phrase “[a]ll documents” is overly broad and burdensome. This Request seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

      ii.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.       Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iii.          This Request uses the phrase “descriptions of management or other

responsibilities.” This phrase is vague, ambiguous, and undefined.

     iv.           This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

      v.           This Request seeks the personal identifying information of Persons other than

Defendants. To the extent that Defendant possesses such information, it is held in confidence for

                                                    39
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 71
                                                                 41 of 79
                                                                       49




the Persons to whom it relates. Defendant will not produce any documents reflecting such personal

identifying information.

           Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will produce documents sufficient to show the corporate structure of Defendants

located after a reasonable search that are responsive to this Request, are currently in its possession,

custody, or control, and are not barred from discovery by any privilege or other protection barring

discovery.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 21:

           Documents sufficient to show all payments, consideration, or benefit provided,
           promised, or owed to Mark Underwood for his benefit or on his behalf, including
           but not limited to as payment or reimbursement for any expense.

RESPONSE TO REQUEST NO. 21:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This phrase “documents sufficient to show all payments, consideration, or benefit provided,

promised” is overly broad and burdensome. This Request seeks documents unrelated to the

advertising claims at issue in this Action and are irrelevant to the claims and defenses asserted in

the Action.

     ii.          This Request uses the phrases “for his benefit” and “payment or reimbursement.”

These phrases are vague, ambiguous, and undefined.



                                                   40
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 72
                                                                 42 of 79
                                                                       49




    iii.          This Request seeks the personal identifying information of Persons other than

Defendants. To the extent that Defendant possesses such information, it is held in confidence for

the Persons to whom it relates. Defendant will not produce any documents reflecting such personal

identifying information.

     iv.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

           Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will meet and confer with Plaintiffs to determine the intended scope of this

Request and whether any of the documents responsive to this Request are relevant to the Subject

Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 22:

           All communications to, from, or including Mark Underwood relating to
           advertising of or substantiation for claims made with respect to the Challenged
           Products.

RESPONSE TO REQUEST NO. 22:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This phrase “[a]ll communications” is overly broad and burdensome.               This Request seeks




                                                   41
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 73
                                                                 43 of 79
                                                                       49




documents unrelated to the advertising claims at issue in this Action and irrelevant to the claims

and defenses asserted in the Action.

     ii.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.      Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iii.         This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

           Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will meet and confer with Plaintiffs to determine the intended scope of this

Request and whether any of the documents responsive to this Request are relevant to the Subject

Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 23:

           All communications to, from, or including Michael Beaman relating to
           advertising of or substantiation for claims made with respect to the Challenged
           Products.

RESPONSE TO REQUEST NO. 23:




                                                   42
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 74
                                                                 44 of 79
                                                                       49




            In addition to their General Objections, Defendants object to this Request on the following

grounds:

       i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This phrase “[a]ll communications” is overly broad and burdensome.                This Request seeks

documents unrelated to the advertising claims at issue in this Action and irrelevant to the claims

and defenses asserted in the Action.

     ii.           This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.       Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iii.          This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

            Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will meet and confer with Plaintiffs to determine the intended scope of this

Request and whether any of the documents responsive to this Request are relevant to the Subject

Matter of this Action.

            Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.



                                                    43
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 75
                                                                 45 of 79
                                                                       49




REQUEST NO. 24:

            All documents relating to the Company’s corporate structure, including but not
            limited to organization charts, personnel directories, and description of
            responsibilities.

RESPONSE TO REQUEST NO. 24:

            In addition to their General Objections, Defendants object to this Request on the following

grounds:

       i.          This Request is overly broad, unduly burdensome, and seeks documents that are

not relevant to the claims and defenses in the Action and not proportional to the needs of the case.

This phrase “[a]ll documents” is overly broad and burdensome. This Request seeks documents

unrelated to the advertising claims at issue in this Action and irrelevant to the claims and defenses

asserted in the Action.

      ii.          This Request is duplicative of Request No. 20.

     iii.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.       Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iv.           This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.




                                                    44
      Case 1:20-mc-00023-EGS
           1:17-cv-00124-LLS Document
                              Document125-2
                                       12-2 Filed 08/28/20
                                                  05/22/20 Page 76
                                                                46 of 79
                                                                      49




           Subject to and without waiving the foregoing objections and limitations, Defendants refer

to their response to Request No. 20.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

REQUEST NO. 25:

           All documents relating to any submissions to or communications with the U.S.
           Food and Drug Administration about any product containing apoaequorin,
           including but not limited to the Challenged Products. Your response should
           include any documents related to the following: notifications or petitions
           submitted to FDA relating to product packaging, ingredients, or claims;
           submissions and communications related to the “Generally Recognized as Safe”
           (GRAS) status of apoaequorin or other product ingredients; any adverse event
           reports or other safety-related communications; any warning letters or other
           untitled letters issued to you by FDA; and any notes of meetings between
           Defendants and FDA.

RESPONSE TO REQUEST NO. 25:

           In addition to their General Objections, Defendants object to this Request on the following

grounds:

      i.          This Request is overly broad, unduly burdensome, seeks documents that are not

relevant to the claims and defenses in the Action and not proportional to the needs of the case. The

Request for “[a]ll documents” is overly broad because it seeks documents unrelated to the

advertising claims at issue in this Action and irrelevant to the claims and defenses asserted in the

Action.

     ii.          This Request seeks documents that are not discoverable under the Federal Rules of

Civil Procedure because they are protected by the attorney-client privilege and the attorney work

product doctrine.      Defendants rely on the advice of counsel in relation to the advertising,

marketing, and sale of its products and has relied on the advice of counsel in litigating this and

other actions related to the advertising, marketing, and sale of its products. Defendants will not

                                                   45
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 77
                                                                 47 of 79
                                                                       49




produce any documents that in any way relate to or disclose its communications with counsel or

its counsel’s litigation strategy.

     iii.        This Request seeks documents or information of a confidential and proprietary

nature. Accordingly any such information will be provided only pursuant to the terms of the

Protective Order to be entered by the Court.

     iv.         This Request seeks documents in the unique possession of Persons other than

Defendant.       For example, this Request asks Defendant to produce documents related to

“communications with the U.S. Food and Drug Administration.” To the extent that Defendants

have communicated with the FDA, such documents “related to” those communications, if they

exist, may be in the unique possession of FDA. Defendants will not provide any information in

response to this Request that is not in Defendant’s possession, custody, or control.

           Subject to and without waiving the foregoing objections and limitations, Defendants

respond that they will meet and confer with Plaintiffs to determine the intended scope of this

Request and whether any of the documents responsive to this Request are relevant to the Subject

Matter of this Action.

           Discovery in this matter is ongoing and Defendants reserve the right to modify or

supplement their response to this Request.

Dated: New York, New York
       October 21, 2019

                                                     KELLEY DRYE & WARREN LLP

                                               By: /s/ Geoffrey W. Castello
                                                   John E. Villafranco (admitted pro hac vice)
                                                   Geoffrey W. Castello
                                                   Jaclyn M. Metzinger
                                                   Glenn T. Graham
                                                   101 Park Avenue
                                                   New York, New York 10178

                                                46
Case 1:20-mc-00023-EGS
     1:17-cv-00124-LLS Document
                        Document125-2
                                 12-2 Filed 08/28/20
                                            05/22/20 Page 78
                                                          48 of 79
                                                                49




                                     Tel: (212) 808-7800
                                     Fax: (212) 808-7897
                                     jvillafranco@kelleydrye.com
                                     gcastello@kelleydrye.com
                                     jmetzinger@kelleydrye.com
                                     ggraham@kelleydrye.com

                                     Counsel for Defendants Quincy Bioscience
                                     Holding Company, Inc., Quincy Bioscience,
                                     LLC, Prevagen, Inc. d/b/a Sugar River
                                     Supplements, and Quincy Bioscience
                                     Manufacturing, LLC




                                47
       Case 1:20-mc-00023-EGS
            1:17-cv-00124-LLS Document
                               Document125-2
                                        12-2 Filed 08/28/20
                                                   05/22/20 Page 79
                                                                 49 of 79
                                                                       49




                              CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, I caused the foregoing Defendants Quincy

Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen, Inc. d/b/a Sugar River

Supplements, and Quincy Bioscience Manufacturing, LLC’s Responses and Objections to

Plaintiff’s First Requests for Production of Documents by email upon the following parties and

participants:

Michelle Rusk
Annette Soberats
Federal Trade Commission
600 Pennsylvania Avenue, NW
Mail Drop CC-10528
Washington, D.C. 20580
mrusk@ftc.gov
asoberats@ftc.gov

Kate Matuschak
Office of the New York State Attorney General
28 Liberty Street
New York, N.Y. 10005
kate.matuschak@ag.ny.gov

Michael de Leeuw
Tamar Wise
Matthew Elkin
Cozen O’Connor
45 Broadway
New York, NY 10006
mdeleeuw@cozen.com
twise@cozen.com
melkin@cozen.com

John B. Kelly
Bryan Mosca
Cozen O’Connor
1200 19th Street, NW
Washington, D.C. 20036
jbkelly@cozen.com
bmosca@cozen.com
                                                  /s/ Glenn Graham
                                                  Glenn Graham

                                             48
